81,7(' 67$7(6 ',675,&7 &2857
                           )25 7+( ',675,&7 2) &2/80%,$
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                    
'2/25(6 %$527                      
                                    
                  3ODLQWLII        
                                    
      Y                                            &LYLO $FWLRQ 1R  $%-
                                    
(0%$66< 2) 7+( 5(38%/,& 2)          
7+( =$0%,$                         
                                    
                  'HIHQGDQW        
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                                 0(025$1'80 23,1,21

       3ODLQWLII 'RORUHV %DURW EURXJKW WKLV DFWLRQ DJDLQVW WKH (PEDVV\ RI WKH 5HSXEOLF RI =DPELD

DOOHJLQJ WKDW GHIHQGDQW GLVFULPLQDWHG DJDLQVW KHU LQ YLRODWLRQ RI 7LWOH 9,, RI WKH &LYLO 5LJKWV $FW

RI   86&  H et seq. ZKHQ LW SDLG KHU OHVV WKDQ PDOH HPSOR\HHV DQG WKDW LW

GLVFULPLQDWHG DQG UHWDOLDWHG DJDLQVW KHU LQ YLRODWLRQ RI 7LWOH 9,, DQG WKH $JH 'LVFULPLQDWLRQ LQ

(PSOR\PHQW $FW  86&   et seq. ³$'($´ ZKHQ LW WHUPLQDWHG KHU HPSOR\PHQW &RPSO

>'NW  @ DW  3ODLQWLII ODWHU DPHQGHG KHU FRPSODLQW WR LQFOXGH DQ DOOHJDWLRQ WKDW GHIHQGDQW

YLRODWHG WKH 'LVWULFW RI &ROXPELD :DJH 3D\PHQW DQG &ROOHFWLRQ /DZ '& &RGH   et

seq. ³'&:3&/´ ZKHQ LW IDLOHG WR SD\ KHU ZDJHV VKH ZDV RZHG DIWHU KHU WHUPLQDWLRQ VW $P

&RPSO >'NW  @  ± G $P &RPSO >'NW  @  ± 2Q 6HSWHPEHU   WKH

&RXUW JUDQWHG GHIHQGDQW¶V FURVVPRWLRQ IRU SDUWLDO VXPPDU\ MXGJPHQW RQ WKH '&:3&/ FRXQW

&RXQW ,9 FRQFOXGLQJ WKDW WKH FODLP ZDV EDUUHG E\ WKH VWDWXWH RI OLPLWDWLRQV

       3HQGLQJ EHIRUH WKH &RXUW LV GHIHQGDQW¶V PRWLRQ IRU VXPPDU\ MXGJPHQW RQ &RXQWV , ,, DQG

,,, 'HI¶V 0RW IRU 6XPP - >'NW  @ ³'HI¶V 0RW´ 0HP LQ 6XSS RI 'HI¶V 0RW >'NW  
@ ³'HI¶V 0HP´ :KLOH LW DSSHDUV WKDW SODLQWLII¶V WHUPLQDWLRQ ZDV KDVW\ DQG RQH FRXOG WDNH

LVVXH ZLWK WKH TXDOLW\ RI WKH PDQDJHULDO GHFLVLRQ PDNLQJ LQYROYHG SODLQWLII KDV QRW FRPH IRUZDUG

ZLWK HYLGHQFH WKDW ZRXOG HQDEOH D UHDVRQDEOH MXU\ WR FRQFOXGH WKDW VKH ZDV WHUPLQDWHG EHFDXVH RI




        3ODLQWLII FRQVHQWHG WR WKH HQWU\ RI VXPPDU\ MXGJPHQW LQ IDYRU RI GHIHQGDQW RQ &RXQW ,
See 3O¶V 2SS WR 'HI¶V 0RW >'NW  @ DW  Q  ³3ODLQWLII GRHV QRW RSSRVH 'HIHQGDQW¶V 0RWLRQ
IRU 6XPPDU\ -XGJPHQW UHODWHG WR >KHU@ SD\ GLVFULPLQDWLRQ FODLPV´ 7KHUHIRUH WKH &RXUW ZLOO
JUDQW MXGJPHQW LQ IDYRU RI GHIHQGDQW RQ SODLQWLII¶V SD\ GLVFULPLQDWLRQ FODLP DQG WKLV RSLQLRQ ZLOO
RQO\ DGGUHVV &RXQWV ,, DQG ,,,
         7KH &RXUW UHFRJQL]HV WKDW LQ Winston & Strawn, LLP v. McLean WKH &RXUW RI $SSHDOV KHOG
WKDW ³>X@QGHU WKH )HGHUDO 5XOHV RI &LYLO 3URFHGXUH D PRWLRQ IRU VXPPDU\ MXGJPHQW FDQQRW EH
µFRQFHGHG¶ IRU ZDQW RI RSSRVLWLRQ´  )G   '& &LU  7KH FRXUW XQGHUVFRUHG
WKDW WKH ³'LVWULFW &RXUW µPXVW DOZD\V GHWHUPLQH IRU LWVHOI ZKHWKHU WKH UHFRUG DQG DQ\ XQGLVSXWHG
PDWHULDO IDFWV MXVWLI\ JUDQWLQJ VXPPDU\ MXGJPHQW¶´ Id. TXRWLQJ Grimes v. Dist. of Columbia 
)G   '& &LU  +RZHYHU WKDW UXOLQJ DURVH LQ WKH FRQWH[W RI D FDVH LQ ZKLFK WKH
GLVWULFW FRXUW H[HUFLVHG LWV GLVFUHWLRQ XQGHU WKH /RFDO 5XOHV WR WUHDW D VXPPDU\ MXGJPHQW PRWLRQ
DV FRQFHGHG ZKHQ WKH QRQPRYLQJ SDUW\ IDLOHG WR ILOH DQ\ RSSRVLWLRQ DW DOO 7KH &RXUW VWDWHG

               $ SDUW\ VHHNLQJ VXPPDU\ MXGJPHQW DOZD\V EHDUV WKH LQLWLDO UHVSRQVLELOLW\
               RI LQIRUPLQJ WKH GLVWULFW FRXUW RI WKH EDVLV IRU LWV PRWLRQ DQG LGHQWLI\LQJ
               WKRVH SRUWLRQV RI WKH UHFRUG ZKLFK LW EHOLHYHV GHPRQVWUDWH WKH DEVHQFH RI D
               JHQXLQH LVVXH RI PDWHULDO IDFW $QG WKHQ D GLVWULFW FRXUW PXVW DOZD\V
               GHWHUPLQH IRU LWVHOI ZKHWKHU WKH UHFRUG DQG DQ\ XQGLVSXWHG PDWHULDO IDFWV
               MXVWLI\ JUDQWLQJ VXPPDU\ MXGJPHQW 7KHVH VWDQGDUGV FDQQRW EH VDWLVILHG LI
               DV DOORZHG E\ /RFDO 5XOH E WKH 'LVWULFW &RXUW VLPSO\ JUDQWV MXGJPHQW
               ³DV FRQFHGHG´ ZKHQ WKH QRQPRYLQJ SDUW\ IDLOV WR PHHW D GHDGOLQH

Id. DW  LQWHUQDO FLWDWLRQV TXRWDWLRQ PDUNV DQG HGLWV RPLWWHG
        %XW WKDW LV QRW ZKDW KDSSHQHG LQ WKLV FDVH 'HIHQGDQW PHW LWV LQLWLDO UHVSRQVLELOLW\ WR LQIRUP
WKH &RXUW RI WKH EDVLV RI LWV PRWLRQ DQG LW SRLQWHG WR WKH SRUWLRQV RI WKH UHFRUG WKDW GHPRQVWUDWH
WKH ODFN RI DQ\ JHQXLQH LVVXH RI PDWHULDO IDFW RQ &RXQW , $QG KHUH XQOLNH LQ Winston & Strawn
SODLQWLII ILOHG D WLPHO\ RSSRVLWLRQ WR WKH PRWLRQ IRU VXPPDU\ MXGJPHQW DQG VKH LGHQWLILHG DOO RI
WKH LVVXHV ZKLFK LQ KHU YLHZ SUHVHQWHG JHQXLQH GLVSXWHV RI PDWHULDO IDFW WKDW ZRXOG EDU HQWU\ RI
MXGJPHQW DJDLQVW KHU 7KXV SODLQWLII KDV DYDLOHG KHUVHOI RI WKH RSSRUWXQLW\ SURYLGHG LQ 5XOH F
WR DGGUHVV DOO RI GHIHQGDQW¶V DVVHUWLRQV RI IDFW DQG SXUVXDQW WR 5XOH H WKH &RXUW PD\ FRQVLGHU
WKH IDFWV UHODWHG WR &RXQW , WR EH XQGLVSXWHG IRU SXUSRVHV RI WKH SHQGLQJ PRWLRQ 6LQFH LQ WKH IDFH
RI WKDW VKRZLQJ SODLQWLII VSHFLILFDOO\ LQIRUPHG WKH &RXUW WKDW VKH GLG QRW RSSRVH WKH HQWU\ RI
MXGJPHQW DJDLQVW KHU RQ &RXQW , WKHUH LV QR GLVSXWH IRU WKH &RXUW WR DGMXGLFDWH DQG WKH
UHTXLUHPHQWV RI 5XOH  KDYH EHHQ VDWLVILHG


                                                  
KHU DJH RU LQ UHWDOLDWLRQ IRU FRPSODLQLQJ DERXW JHQGHU GLVFULPLQDWLRQ 6R WKH &RXUW ZLOO JUDQW

GHIHQGDQW¶V PRWLRQ IRU VXPPDU\ MXGJPHQW RQ WKH UHPDLQLQJ FRXQWV

                                          %$&.*5281'

,     )DFWXDO %DFNJURXQG

       3ODLQWLII EHJDQ ZRUNLQJ IRU GHIHQGDQW DV D VHFUHWDU\ LQ -DQXDU\  'HI¶V 62)   3O¶V

62)   +HU EDVH VDODU\ ZDV  SHU PRQWK DQG VKH ZDV HOLJLEOH IRU DQ DQQXDO VDODU\

LQFUHDVH RI  LI WKH (PEDVV\ ZDV VDWLVILHG ZLWK KHU SHUIRUPDQFH GXULQJ WKH \HDU 'HI¶V

62)   3O¶V 62)   $V RI WKH WLPH RI KHU WHUPLQDWLRQ SODLQWLII¶V PRQWKO\ VDODU\ ZDV

 'HI¶V 62)   3O¶V 62)  

       'XULQJ KHU HPSOR\PHQW SODLQWLII¶V VXSHUYLVRU ZDV HLWKHU WKH (PEDVV\¶V 6HFRQG 6HFUHWDU\

$FFRXQWV ± RULJLQDOO\ 3DXO 0XOHQJD DQG WKHQ )UDQN 0EHZH ± RU LWV )LUVW 6HFUHWDU\

$FFRXQWV ± 0EHZH 'HI¶V 62)   3O¶V 62)   2YHU WLPH DV SODLQWLII VDZ LW VKH WRRN RQ

DGGLWLRQDO GXWLHV VKH GHVFULEHG DV ³DFFRXQWLQJ GXWLHV´ 3O¶V 62)   ([  WR 'HI¶V 0RW

>'NW  @ DW   DQG VKH ZURWH D PHPRUDQGXP WR WKH $PEDVVDGRU RQ 6HSWHPEHU  

UHTXHVWLQJ DQ LQFUHDVH LQ KHU VDODU\ 'HI¶V 62)   3O¶V 62)   ([  WR 'HI¶V 0RW



        3XUVXDQW WR /RFDO &LYLO 5XOH K GHIHQGDQW VXEPLWWHG LWV VWDWHPHQW RI XQGLVSXWHG PDWHULDO
IDFWV LQ VXSSRUW RI LWV PRWLRQ IRU VXPPDU\ MXGJPHQW 6WDWHPHQW RI 8QGLVSXWHG 0DWHULDO )DFWV LQ
6XSS RI 'HI¶V 0RW >'NW  @ ³'HI¶V 62)´ 3ODLQWLII ILOHG D UHVSRQVH WR GHIHQGDQW¶V
VWDWHPHQW RI PDWHULDO IDFWV DV SDUW RI KHU EULHI LQ RSSRVLWLRQ WR GHIHQGDQW¶V PRWLRQ IRU VXPPDU\
MXGJPHQW 3O¶V 5HVS WR 'HI¶V 62) >'NW  @ ³3O¶V 62)´ 3ODLQWLII DOVR SURYLGHG DQ
DGGLWLRQDO VWDWHPHQW RI XQGLVSXWHG PDWHULDO IDFWV LQ RSSRVLWLRQ WR GHIHQGDQW¶V PRWLRQ 3O¶V
$GGLWLRQDO 6WDWHPHQW RI 8QGLVSXWHG 0DWHULDO )DFWV LQ 2SS WR 'HI¶V 0RW >'NW  @ ³3O¶V
&RXQWHU 62)´ DW ± 'HIHQGDQW WKHQ ILOHG D UHVSRQVH WR SODLQWLII¶V DGGLWLRQDO VWDWHPHQW RI
XQGLVSXWHG PDWHULDO IDFWV DWWDFKHG WR GHIHQGDQW¶V UHSO\ EULHI 'HI¶V 5HSO\ WR 3O¶V &RXQWHU 62)
>'NW  @ ³'HI¶V 5HVS 62)´ 7KRXJK SODLQWLII¶V DGGLWLRQDO VWDWHPHQW RI XQGLVSXWHG PDWHULDO
IDFWV DQG GHIHQGDQW¶V UHVSRQVH WR WKRVH IDFWV DUH QRW FRQWHPSODWHG E\ /RFDO &LYLO 5XOH K ± DQG
LW LV XQFOHDU ZK\ WKHVH DGGLWLRQDO IDFWXDO VWDWHPHQWV DUH SURYLGHG ± WKH\ QHYHUWKHOHVV LGHQWLI\
DGGLWLRQDO XQGLVSXWHG IDFWV 6R ZKHQ WKH SDUWLHV DFNQRZOHGJH WKDW D IDFW LV XQGLVSXWHG LQ HLWKHU
VHW RI IDFWXDO VWDWHPHQWV DQG WKH UHFRUG VXSSRUWV WKRVH IDFWV WKH &RXUW ZLOO FLWH WR WKRVH VWDWHPHQWV

                                                   
>'NW  @ ³6HSW  %DURW 0HPR´ 6KH DOVR SURYLGHG FRSLHV RI WKH PHPRUDQGXP WR 0EHZH

)HOL[ & 0EXOD WKH )LUVW 6HFUHWDU\ 3ROLWLFDO 	 $GPLQLVWUDWLYH DQG WKH (PEDVV\¶V 0LQLVWHU

&RXQVHOORU $OIUHG &KLR]D See 6HSW  %DURW 0HPR ([  WR 'HI¶V 0RW >'NW  @ DW ±



       ,Q WKH PHPR SODLQWLII DGYRFDWHG IRU D VDODU\ LQFUHDVH FRPPHQVXUDWH ZLWK KHU ³H[WUD ZRUN

ORDG´ DQG VKH FODLPHG WKDW IRXU RWKHU LQGLYLGXDOV KDG EHHQ WUHDWHG LQ WKDW PDQQHU 'HI¶V

62)   3O¶V 62)   see also 6HSW  %DURW 0HPR 3ODLQWLII¶V PHPR KDG WKLV WR VD\ DERXW

WKH IRXU RWKHUV

               %DFN LQ )HEUXDU\  ZKHQ *OHQ -HUYLV 5HFHSWLRQLVW WRRN WKH SRVLWLRQ
               RI 6HFUHWDU\ KHU 6DODU\ ZDV FRPPHQVXUDWHO\ LQFUHDVHG IURP  WR
                D PRQWKO\ LQFUHDVH RI  \HDU

               ,Q 0D\     2IILFH 2UGHUO\-DQLWRU &UHVHQFLR /DZLJDQ¶V PRQWKO\
               VDODU\ ZDV UDLVHG IURP  WR  DQ LQFUHDVH RI  D PRQWK
               \HDU MXVWLI\LQJ WKDW KH KDV WR GR H[WUD ZRUN LQ WKH &KDQFHU\
               DQG WKH $PEDVVDGRU¶V 5HVLGHQFH

               ,Q  ZKHQ WKH 6HFRQG 6HFUHWDU\ $FFWV DQG 7KLUG 6HFUHWDU\ 3$ ZHUH
               SURPRWHG WR )LUVW 6HFUHWDU\ $FFWV DQG 6HFRQG 6HFUHWDU\ 3$ WKHLU
               2YHUVHDV $OORZDQFHV ZHUH DOVR FRPPHQVXUDWHO\ UDLVHG

6HSW  %DURW 0HPR see also 'HI¶V 62)   3O¶V 62)   FODULI\LQJ WKDW *OHQ -HUYLV LV IHPDOH

DQG &UHVFHQFLR /DZLJDQ LV PDOH 3ODLQWLII DOVR PDLQWDLQHG WKDW VKH GHVHUYHG WKH LQFUHDVH EHFDXVH

WKH IDFW WKDW VKH KDG FUHDWHG D FRPSXWHU WHPSODWH WR VXEVWLWXWH IRU SDSHU IRUPV KDG VDYHG WKH

(PEDVV\ PRQH\




        $W WLPHV SODLQWLII FLWHV WR KHU GHSRVLWLRQ LQ VXSSRUW RI KHU UHQGLWLRQ RI WKH IDFWV EXW VKH
GRHV QRW SURYLGH WKH &RXUW ZLWK WKH GHSRVLWLRQ SDJHV WR ZKLFK VKH UHIHUV 6KH VLPSO\ FLWHV WR WKH
GHSRVLWLRQ ZKLFK ZDV DWWDFKHG LQ IXOO DV ([KLELW 00 WR GHIHQGDQW¶V UHSO\ WR SODLQWLII¶V RSSRVLWLRQ
WR LWV FURVVPRWLRQ IRU SDUWLDO VXPPDU\ MXGJPHQW See ([ 00 WR 'HI¶V 5HSO\ WR 3O¶V 2SS WR
'HI¶V &URVV0RW IRU 3DUWLDO 6XPP - >'NW  @ ³%DURW 'HS´ 6LQFH SODLQWLII¶V IXOO
GHSRVLWLRQ WUDQVFULSW LV LQ WKH UHFRUG DQG EHFDXVH VKH FLWHV WR LW WKURXJKRXW KHU VWDWHPHQW RI IDFWV
DQG PRWLRQ WKH &RXUW¶V FLWDWLRQV WR SODLQWLII¶V WHVWLPRQ\ ZLOO UHIHU WR WKH IXOO WUDQVFULSW DOUHDG\ LQ
WKH UHFRUG
                                                  
               , KDYH EHHQ GRLQJ P\ MRE H[FHHGLQJO\ DQG WKH (PEDVV\ KDYH >sic@ EHHQ
               VDYLQJ D ORW ZKLFK VDYLQJV LV PRUH WKDQ WKH  RI P\ RQH PRQWK¶V VDODU\
               7KHVH VDYLQJV DUH IURP SXUFKDVH RI 3D\PHQW 9RXFKHUV DQG %DFNLQJ 6KHHWV
               EHFDXVH SULRU WR P\ KLULQJ DOO WKHVH IRUPV DUH ERXJKW IURP 3ULQWLQJ
               &RPSDQLHV ZKLFK WKH (PEDVV\ LV QR ORQJHU GRLQJ IURP WKHQ RQ

6HSW  %DURW 0HPR

       2Q 6HSWHPEHU   SODLQWLII PHW ZLWK 0EHZH DQG 0EXOD WR GLVFXVV KHU UHTXHVWHG VDODU\

LQFUHDVH 'HI¶V 62)   3O¶V 62)   3ODLQWLII¶V UHTXHVW ZDV GHQLHG DQG 0EHZH 0EXOD

DQG SODLQWLII DJUHHG WKDW VKH ZRXOG UHWXUQ WR KHU RUGLQDU\ VHFUHWDULDO GXWLHV LQVWHDG See 'HI¶V

62)   3O¶V 62)   %DURW 'HS DW ± id. DW ±

       %HIRUH VKH OHIW IRU WKH GD\ WKRXJK SODLQWLII SUHSDUHG DQG GHOLYHUHG DQRWKHU PHPRUDQGXP

WR 0EHZH DQG 0EXOD 6KH LQIRUPHG WKHP WKDW WKHUH ZDV D VKRUWDJH RI WKH KDUG FRS\ SD\PHQW

YRXFKHU IRUPV WKDW VKH ZRXOG QRZ QHHG LQ OLJKW RI KHU UHWXUQ WR ³VHFUHWDU\ RQO\´ GXWLHV 'HI¶V

62)  ± 3O¶V 62)  ± see ([  WR 'HI¶V 0RW >'NW  @ ³6HSW  %DURW

0HPR´ %DURW 'HS DW ± H[SODLQLQJ WKDW VKH ZRXOG JR EDFN WR XVLQJ WKH SDSHU IRUP

EHFDXVH WKDW LV ZKDW VKH GLG ³ZKHQ >VKH@ ZDV ILUVW KLUHG DV EHLQJ >D@ VHFUHWDU\´ 3ODLQWLII KDG

FUHDWHG DQG WKHQ FRQWLQXRXVO\ XVHG WKH FRPSXWHUL]HG YHUVLRQ RI WKH IRUP GXULQJ WKH WLPH SHULRG

WKDW OHG XS WR WKH PHHWLQJ %XW DIWHU WKH PHHWLQJ VKH JDYH D PHPRUDQGXP WR KHU VXSHUYLVRUV

DGYLVLQJ WKHP WKDW WKH\ ZRXOG QHHG WR RUGHU WKH SDSHU IRUPV DJDLQ UHSHDWLQJ KHU SRLQW WKDW VKH

KDG EHHQ VDYLQJ WKH (PEDVV\ PRQH\ See, e.g. %DURW 'HS. DW ± ³2Q WKH WK DIWHU RXU

PHHWLQJ LW KDV EHHQ DJUHHG WKDW , ZLOO EH JRLQJ EDFN WR EHLQJ VHFUHWDU\ 6R EHFDXVH ZKHQ , ZDV D

VHFUHWDU\ , MXVW ILOOHG RXW WKRVH IRUPV WKH SD\PHQW YRXFKHUV WKH EDFNLQJ VKHHW DQG WKH IRUPV 6R

± DQG WKH SD\PHQW YRXFKHUV WKDW , KDG ZDV DOUHDG\ UXQQLQJ RXW WKH IRUPV WKDW , ZDV XVLQJ EHIRUH



     2QO\ D GUDIW RI WKLV PHPRUDQGXP ZULWWHQ LQ VKRUWKDQG LV VWLOO LQ H[LVWHQFH 'HI¶V
62)   3O¶V 62)  

                                                
ZKHQ , ZDV D VHFUHWDU\ 7KH\ VWLOO KDG WKH IRUP WKHUH VR , UHTXHVWHG IRU SXUFKDVH RI WKRVH SD\PHQW

YRXFKHUV´ id. DW ± ³4 :K\ GLG LW KDYH WR JR EDFN WR WKDW ZD\ LQVWHDG RI \RX

FRQWLQXLQJ WR XVH WKH IRUP WKDW ZDV RQ \RXU FRPSXWHU WKDW ZRXOG VKRZ WKH QXPEHUV RQ LW"´ $ ³6R

, MXVW ZDQWHG WKHP WR NQRZ WKDW WKH RQH WKDW , GLG ZDV YHU\ XVHIXO 7KH\ ZHUH VDYLQJ EHFDXVH ,

ZDV ± , KDYH WR SRLQW WKHP WR WKH\ ZHUH VDYLQJ EHFDXVH RI ZKDW , GLG 6R , KDG WR EH FRPSHQVDWHG

IRU ZKDW , GLG´ id. DW ± ³%HFDXVH , ZDQW WKHP WR NQRZ WKDW WKDW WKH\ DUH VDYLQJ D

ORW E\ XVLQJ ZKDW , KDYH GRQH DQG ZKDW , KDG IRUPDWWHG LQ P\ FRPSXWHU 7KH\ DUH VDYLQJ D ORW´

see also 6HSW  %DURW 0HPR

       $FFRUGLQJ WR GHIHQGDQW 0EHZH GLG QRW KDYH DFFHVV WR WKH FRPSXWHUL]HG IRUPV RQ KLV

FRPSXWHU EXW KH FRXOG DFFHVV WKHP RQ SODLQWLII¶V FRPSXWHU 'HI¶V 62)   +H ORJJHG RQ WR

SODLQWLII¶V FRPSXWHU DIWHU VKH OHIW ZRUN RQ 6HSWHPEHU  EXW KH ZDV XQDEOH WR ILQG WKH IRUP DQG

KH FRQFOXGHG WKDW WKH SD\PHQW YRXFKHU WHPSODWH KDG EHHQ GHOHWHG Id. +H WKHQ LQIRUPHG 0EXOD

WKDW SODLQWLII KDG GHOHWHG WKH WHPSODWH Id. 	 Q see ([  WR 'HI¶V 0RW >'NW  @ ³%ULHI

RQ WKH &DVH RI 'RORUHV %DURW´ DW  7KH ³PLVVLRQ DGPLQLVWUDWLRQ´ PDGH D GHFLVLRQ WKDW QLJKW WR

SODFH SODLQWLII RQ DGPLQLVWUDWLYH OHDYH LPPHGLDWHO\ SHQGLQJ WKH DUULYDO RI WKH $PEDVVDGRU See

%ULHI RQ WKH &DVH RI 'RORUHV %DURW DW 

       7KH QH[W PRUQLQJ 6HSWHPEHU   0EXOD HQWHUHG SODLQWLII¶V RIILFH 'HI¶V 62)  

3O¶V 62)   $IWHU KH DVNHG SODLQWLII ZKHWKHU VKH ZDV D PHPEHU RI D ODERU XQLRQ WR ZKLFK VKH

UHVSRQGHG ³QR´ KH SUHVHQWHG KHU ZLWK D OHWWHU GDWHG WKH VDPH GD\ VLJQHG E\ &KLR]D SODFLQJ KHU



       3ODLQWLII GLVSXWHV WKH DOOHJDWLRQ WKDW VKH GHOHWHG WKH SD\PHQW YRXFKHU WHPSODWH 6KH FODLPV
WKDW VKH XVHG WKH WHPSODWH RQ 6HSWHPEHU   WR SUHSDUH D SD\PHQW YRXFKHU IRU WKH
UHSUHVHQWDWLRQDO FDU RI WKH $PEDVVDGRU 3O¶V 62)   %DURW 'HS DW ± id. DW ±
 DQG WKDW WKH YRXFKHUV LVVXHG WR KHU DIWHU VKH ZDV SODFHG RQ DGPLQLVWUDWLYH OHDYH ZHUH
FUHDWHG XVLQJ WKH FRPSXWHUL]HG YRXFKHU WHPSODWH 3O¶V 62)   %DURW 'HS DW ±
3ODLQWLII GLG QRW VXSSO\ DQ\ GRFXPHQWDU\ HYLGHQFH RQ WKLV SRLQW


                                                 
RQ LQGHILQLWH DGPLQLVWUDWLYH OHDYH 'HI¶V 62)   3O¶V 62)   0EXOD DVNHG KHU WR JDWKHU

KHU WKLQJV DQG KH HVFRUWHG KHU RXW RI WKH RIILFH 'HI¶V 62)   3O¶V 62)  

       7KH 6HSWHPEHU   OHWWHU VWDWHG

                 )XUWKHU WR WKH PHHWLQJ EHWZHHQ )LUVW 6HFUHWDU\ $FFRXQWV )LUVW 6HFUHWDU\
                 3ROLWLFDO DQG $GPLQLVWUDWLRQ DQG \RXUVHOI UHJDUGLQJ PDWWHUV SHUWDLQLQJ WR
                 \RXU GXWLHV DQG DIWHU VHULRXV FRQVLGHUDWLRQ RI WKH FLUFXPVWDQFHV
                 VXUURXQGLQJ \RXU DFWLRQV WKHUHDIWHU LW KDV EHHQ GHFLGHG WR SODFH \RX RQ
                 LQGHILQLWH DGPLQLVWUDWLYH OHDYH ZLWK LPPHGLDWH HIIHFW SHQGLQJ UHYLHZ RI
                 \RXU FDVH

                 'XULQJ \RXU DGPLQLVWUDWLYH OHDYH \RX ZLOO UHFHLYH  RI \RXU VDODU\ $Q\
                 IXUWKHU GHFLVLRQV UHJDUGLQJ \RXU HPSOR\PHQW ZLWK WKH (PEDVV\ ZLOO EH
                 PDGH DIWHU WKH RXWFRPH RI WKH UHYLHZ RI \RXU FDVH

([  WR 'HI¶V 0RW >'NW  @ ³$GPLQLVWUDWLYH /HDYH /HWWHU´

       ,Q D OHWWHU GDWHG 1RYHPEHU   GHIHQGDQW LQIRUPHG SODLQWLII WKDW VKH KDG EHHQ

WHUPLQDWHG See ([  WR 'HI¶V 0RW >'NW  @ ³7HUPLQDWLRQ /HWWHU´ 7KDW OHWWHU VWDWHG LQ

UHOHYDQW SDUW

                 , ZULWH WR LQIRUP \RX WKDW IROORZLQJ WKH UHYLHZ RI WKH FLUFXPVWDQFHV WKDW OHG
                 WR \RXU EHLQJ SODFHG RQ DGPLQLVWUDWLYH OHDYH RQ WK 6HSWHPEHU  WKH
                 (PEDVV\ KDV GHFLGHG WKDW \RXU VHUYLFHV DUH QR ORQJHU UHTXLUHG E\ WKH
                 *RYHUQPHQW RI WKH 5HSXEOLF RI =DPELD

                 VW 2FWREHU  

Id. 3ODLQWLII ZDV  \HDUV ROG ZKHQ VKH ZDV WHUPLQDWHG DQG VKH ZDV WKH ROGHVW ORFDOO\ HQJDJHG

VWDII PHPEHU HPSOR\HG DW WKH (PEDVV\ 'HI¶V 62)   see 3O¶V 62)   2Q DSSUR[LPDWHO\

1RYHPEHU   WKH (PEDVV\ KLUHG 1LVFKHO 3HGDSXGL D PDOH ZKR ZDV \RXQJHU WKDQ SODLQWLII

DV KHU UHSODFHPHQW See 'HI¶V 62)   3O¶V 62)  




     $W VRPH SRLQW GXULQJ WKLV H[FKDQJH 0EHZH HQWHUHG SODLQWLII¶V RIILFH DV ZHOO 'HI¶V
62)   3O¶V 62)  
                                                   
,,    (PEDVV\ 3HUVRQQHO

       7KH RUJDQL]DWLRQ RI WKH (PEDVV\ LV UHOHYDQW WR LWV VWDWXV DV DQ HPSOR\HU WKDW FRXOG EH OLDEOH

XQGHU 7LWOH 9,, DQG WKH $'($ 7KH $PEDVVDGRU WKH 'HIHQVH $WWDFKp DQG (PEDVV\ SHUVRQQHO

ZKLFK LQFOXGHV ERWK GLSORPDWLF SHUVRQQHO DQG ORFDOO\ HQJDJHG VWDII ZHUH SRVWHG WR WKH (PEDVV\

ORFDWHG LQ :DVKLQJWRQ '& See 'HI¶V 62)    3O¶V 62)   

       'XULQJ WKH UHOHYDQW WLPH SHULRG SULRU WR SODLQWLII¶V WHUPLQDWLRQ WKH (PEDVV\ KDG QR PRUH

WKDQ IRXUWHHQ ORFDOO\ HQJDJHG VWDII WKH 'HIHQVH $WWDFKp KDG WZR ORFDOO\ HQJDJHG VWDII 'HI¶V

62)   3O¶V 62)   DQG WKHUH ZHUH WHQ GLSORPDWLF SHUVRQQHO LQFOXGLQJ WKH 'HIHQVH $WWDFKp

SRVWHG WR WKH (PEDVV\ LQ :DVKLQJWRQ '& 'HI¶V 62)   3O¶V 62)  

       7KH GLSORPDWLF SHUVRQQHO H[FHSW IRU WKH 'HIHQVH $WWDFKp ZHUH KLUHG ILUHG DQG GLVFLSOLQHG

E\ =DPELD¶V 0LQLVWU\ RU 0LQVWHU RI )RUHLJQ $IIDLUV DQG WKHLU ZRUN DVVLJQPHQWV ZHUH DVVLJQHG

DQG PRQLWRUHG E\ WKH 0LQLVWHU RI )RUHLJQ $IIDLUV DV ZHOO 'HI¶V 62)  ± 3O¶V 62)  ±

 'LSORPDWLF SHUVRQQHO ZHUH SDLG RXW RI D EXGJHW HVWDEOLVKHG E\ WKH 0LQLVWHU RI )RUHLJQ $IIDLUV

DQG WKH 0LQLVWHU VHW WKHLU VDODULHV VSHFLILHG WKHLU PHWKRGV RI ZRUN DQG UHJXODWHG SD\UROO SUDFWLFHV

'HI¶V 62)  ± 3O¶V 62)  ±

       0HPEHUV RI WKH (PEDVV\¶V ORFDOO\ HQJDJHG VWDII ZHUH KLUHG DQG ILUHG E\ WKH $PEDVVDGRU

'HI¶V 62)   3O¶V 62)   7KH GLSORPDWLF KHDGV RI GHSDUWPHQWV H[HUFLVHG GD\WRGD\

VXSHUYLVLRQ RYHU WKH VWDII SURPXOJDWLQJ ZRUN UXOHV PDLQWDLQLQJ HPSOR\PHQW UHFRUGV GLVWULEXWLQJ


       7KH 5HSXEOLF RI =DPELD PDLQWDLQV D SHUPDQHQW PLVVLRQ WR WKH 8QLWHG 1DWLRQV LQ 1HZ ³81 0LVVLRQ´ 'HI¶V 62)   3O¶V 62)   =DPELD¶V 0LQLVWHU RI )RUHLJQ $IIDLUV KDV
WKH DXWKRULW\ WR KLUH DQG ILUH GLSORPDWLF SHUVRQQHO DVVLJQHG WR WKH 81 0LVVLRQ DQG DOVR VHWV WKH
FRQGLWLRQV RI WKHLU HPSOR\PHQW PRQLWRUV WKHLU SHUIRUPDQFH VHWV WKHLU VDODULHV DQG GLVFLSOLQHV
WKHP 'HI¶V 62)  ± 3O¶V 62)  ± 7KH 81 0LVVLRQ¶V ORFDOO\ HQJDJHG VWDII LV KLUHG
ILUHG DQG GLVFLSOLQHG E\ WKH GLSORPDWLF KHDG RI WKH 81 0LVVLRQ ± WKH 3HUPDQHQW 5HSUHVHQWDWLYH
'HI¶V 62)    3O¶V 62)    7KH 81 0LVVLRQ H[HUFLVHV FRQWURO RYHU ORFDOO\ HQJDJHG
VWDII¶V ZRUN DQG VHWV WKHLU VDODULHV ZLWK UHFRPPHQGDWLRQ IURP =DPELD¶V 0LQLVWHU RI )RUHLJQ
$IIDLUV 'HI¶V 62)   3O¶V 62)  

                                                  
ZRUN DVVLJQPHQWV DQG KDQGOLQJ GLVFLSOLQDU\ PDWWHUV 'HI¶V 62)   3O¶V 62)   7KH GLSORPDW

JHQHUDOO\ LQ FKDUJH RI ORFDOO\ HQJDJHG VWDII ZDV WKH )LUVW 6HFUHWDU\ $GPLQLVWUDWLRQ 'HI¶V

62)   3O¶V 62)  

        7KH (PEDVV\ SURSRVHG WHUPV RI HPSOR\PHQW IRU LWV ORFDOO\ HQJDJHG VWDII DQG LW H[HUFLVHG

DXWKRULW\ RYHU VXSSRUW VWDII SHUVRQQHO PDWWHUV 'HI¶V 62)   see 3O¶V 62)   %XW VWDII VDODU\

KDG WR EH DSSURYHG E\ =DPELD¶V 0LQLVWHU RI )RUHLJQ $IIDLUV 'HI¶V 62)   see 3O¶V 62)  

        7KH 'HIHQVH $WWDFKp ZDV KLUHG GLVFLSOLQHG DQG ILUHG E\ =DPELD¶V 0LQLVWU\ RI 'HIHQVH

'HI¶V 62)  ± 3O¶V 62)  ± 7KH 0LQLVWU\ RI 'HIHQVH DVVLJQHG DQG RYHUVDZ WKH

ZRUN SHUIRUPHG E\ WKH 'HIHQVH $WWDFKp 'HI¶V 62)  ± 3O¶V 62)  ± :LWKLQ WKH

RIILFH RI WKH 'HIHQVH $WWDFKp WKH 'HIHQVH $WWDFKp KDG DXWKRULW\ ± ZLWK QRWLFH WR WKH 0LQLVWHU RI

'HIHQVH ± WR KLUH DQG ILUH KLV RZQ ORFDOO\ HQJDJHG VWDII ZKLFK FRQVLVWHG RI D GULYHU DQG D VHFUHWDU\

'HI¶V 62)   see 3O¶V 62)   7KH 'HIHQVH $WWDFKp DOVR FRQWUROOHG KLV ORFDOO\ HQJDJHG

VWDII PHPEHUV¶ ZRUN DVVLJQPHQWV DQG HPSOR\PHQW UHFRUGV PRQLWRUHG WKHLU SHUIRUPDQFH

GLVFLSOLQHG WKHP DQG LQ FRQMXQFWLRQ ZLWK WKH 0LQLVWHU RI 'HIHQVH VHW WKHLU VDODULHV 'HI¶V

62)   see 3O¶V 62)   7KH 'HIHQVH $WWDFKp¶V ORFDOO\ HQJDJHG VWDII ZDV SDLG RXW RI WKH

'HIHQVH $WWDFKp¶V EXGJHW 'HI¶V 62)   see 3O¶V 62)   DQG WKH 'HIHQVH $WWDFKp¶V

FRPSHQVDWLRQ DQG FRQGLWLRQV RI VHUYLFH ZHUH JRYHUQHG E\ UXOHV HVWDEOLVKHG E\ WKH 0LQLVWU\ RI

)RUHLJQ $IIDLUV 'HI¶V 62)   3O¶V 62)  




       3ODLQWLII ³GLVSXWHV´ WKLV IDFW ³WR WKH H[WHQW WKDW LW DVVHUWV D OHJDO FRQFOXVLRQ DERXW WKH ORFDOO\
HQJDJHG VWDII¶V VWDWXWRU\ HPSOR\HU IRU WKH SXUSRVH RI WKH $'($ RU 7LWOH 9,,´ 3O¶V 62)  
/RFDO 5XOH K UHTXLUHV D SDUW\¶V VHSDUDWH VWDWHPHQW RI JHQXLQH IDFWV WR VHW ³IRUWK DOO PDWHULDO IDFWV
DV WR ZKLFK LW LV FRQWHQGHG WKHUH H[LVWV D JHQXLQH LVVXH QHFHVVDU\ WR EH OLWLJDWHG ZKLFK VKDOO LQFOXGH
UHIHUHQFHV WR WKH SDUWV RI WKH UHFRUG UHOLHG RQ WR VXSSRUW WKH VWDWHPHQW´ /&Y5 K 3ODLQWLII KDV
IDLOHG WR GR VR KHUH DQG LQVWHDG RQO\ SURYLGHV KHU RZQ FRPPHQWDU\ 7R WKH H[WHQW SODLQWLII GRHV
QRW VXSSRUW KHU IDFWXDO DVVHUWLRQV ZLWK UHFRUG HYLGHQFH WKH &RXUW FDQ QHLWKHU FUHGLW WKHP QRU
FRQFOXGH WKDW WKH\ FRQWURYHUW GHIHQGDQW¶V IDFWXDO DVVHUWLRQV
                                                    
       7KH (PEDVV\¶V ORFDOO\ HQJDJHG VWDII LQFOXGLQJ SODLQWLII FRXOG EH FDOOHG XSRQ WR DVVLVW WKH

'HIHQVH $WWDFKp ZLWK WDVNV VXFK DV W\SLQJ PHPRUDQGD DQG FKHFNV 'HI¶V 62)   see 3O¶V

62)  

,,,   3URFHGXUDO %DFNJURXQG

       2Q -XQH   SODLQWLII ILOHG D FKDUJH RI VH[ DQG DJH GLVFULPLQDWLRQ ZLWK WKH 8QLWHG

6WDWHV (TXDO (PSOR\PHQW 2SSRUWXQLW\ &RPPLVVLRQ ³((2&´ 3O¶V &RXQWHU 62)   'HI¶V

5HVS 62)   see ([  WR 3O¶V 2SS >'NW  @ 7KH ((2& LVVXHG D GHFLVLRQ RQ 6HSWHPEHU

  FRQFOXGLQJ WKDW WKHUH ZDV UHDVRQDEOH FDXVH WR EHOLHYH WKDW WKH (PEDVV\ GLVFULPLQDWHG

DJDLQVW SODLQWLII EDVHG RQ KHU VH[ DQG KHU DJH ZKHQ LW GLVFKDUJHG KHU LQ YLRODWLRQ RI 7LWOH 9,, DQG

WKH $'($ DQG WKDW LW UHWDOLDWHG DJDLQVW KHU LQ YLRODWLRQ RI WKH $'($ 3O¶V &RXQWHU 62)  

'HI¶V 5HVS 62)   see ([  WR 3O¶V 2SS >'NW  @ ³((2& 'HWHUPLQDWLRQ´ +RZHYHU

WKH ((2& FRQFOXGHG WKDW WKHUH ZDV LQVXIILFLHQW HYLGHQFH WR HVWDEOLVK WKDW WKH (PEDVV\ UHWDOLDWHG

DJDLQVW SODLQWLII LQ YLRODWLRQ RI 7LWOH 9,, See ((2& 'HWHUPLQDWLRQ

       2Q 0DUFK   SODLQWLII ILOHG KHU LQLWLDO FRPSODLQW DOOHJLQJ YLRODWLRQV RI 7LWOH 9,,

DQG WKH $'($ &RPSO 3ODLQWLII ILOHG KHU ILUVW DPHQGHG FRPSODLQW RQ 1RYHPEHU   LQ

ZKLFK VKH DGGHG D '&:3&/ FODLP See VW $P &RPSO  ±

       2Q $SULO   WKH &RXUW GLVPLVVHG SODLQWLII¶V DPHQGHG FRPSODLQW IRU ODFN RI SHUVRQDO

MXULVGLFWLRQ EDVHG RQ SODLQWLII¶V IDLOXUH WR SHUIHFW VHUYLFH RQ GHIHQGDQW LQ DFFRUGDQFH ZLWK WKH

)RUHLJQ 6RYHUHLJQ ,PPXQLWLHV $FW ³)6,$´ Barot v. Embassy of the Republic of Zambia  )

6XSS G   ''&  7KH &RXUW GHQLHG SODLQWLII¶V PRWLRQ IRU UHFRQVLGHUDWLRQ RQ -XQH

  Barot v. Embassy of the Republic of Zambia  ) 6XSS G   ''& 



     7KH SDUWLHV GLVSXWH WKH GDWH RQ ZKLFK SODLQWLII ILOHG KHU RULJLQDO FRPSODLQW see Barot v.
Embassy of Zambia  ) 6XSS G   Q ''&  EXW WKLV GDWH GRHV QRW DIIHFW WKH
RXWFRPH RI WKLV FDVH VR WKH &RXUW QHHG QRW DGGUHVV WKH LVVXH
                                                
3ODLQWLII DSSHDOHG WKH GLVPLVVDO RI KHU DPHQGHG FRPSODLQW DQG WKH &RXUW RI $SSHDOV UHYHUVHG DQG

UHPDQGHG WKH FDVH WR ³DIIRUG >SODLQWLII@    WKH RSSRUWXQLW\ WR HIIHFW VHUYLFH SXUVXDQW WR 

86&  D´ Barot v. Embassy of the Republic of Zambia  )G  ± '& &LU

 see also 0DQGDWH RI 8QLWHG 6WDWHV &RXUW RI $SSHDOV >'NW  @

       $IWHU SODLQWLII SHUIHFWHG VHUYLFH see 5HWXUQ RI 6HUYLFH $II >'NW  @ GHIHQGDQW PRYHG

WR GLVPLVV WKH DPHQGHG FRPSODLQW RQ WKH JURXQGV WKDW LW IDLOHG WR VWDWH D FODLP XSRQ ZKLFK UHOLHI

FRXOG EH JUDQWHG 'HI¶V 0HP RI /DZ LQ 6XSS RI 'HI¶V 0RW WR 'LVPLVV >'NW  @ ,Q

UHVSRQVH SODLQWLII ILOHG D PRWLRQ IRU OHDYH WR ILOH D VHFRQG DPHQGHG FRPSODLQW SXUVXDQW WR )HGHUDO

5XOH RI &LYLO 3URFHGXUH  0RW IRU /HDYH WR )LOH G $P &RPSO >'NW  @ ZKLFK WKH &RXUW

JUDQWHG 0LQ 2UGHU -DQ  

        3ODLQWLII ILOHG D VHFRQG DPHQGHG FRPSODLQW RQ -DQXDU\            G $P &RPSO

>'NW  @ &RXQW , DOOHJHV SD\ GLVFULPLQDWLRQ RQ WKH EDVLV RI JHQGHU LQ YLRODWLRQ RI 7LWOH 9,,

Id.  ± &RXQW ,, DOOHJHV WKDW SODLQWLII ZDV WHUPLQDWHG EHFDXVH RI KHU DJH LQ YLRODWLRQ RI WKH

$'($ Id.  ± &RXQW ,,, DOOHJHV WKDW VKH ZDV UHWDOLDWHG DJDLQVW LQ YLRODWLRQ RI 7LWOH 9,, IRU

PDNLQJ FRPSODLQWV WR KHU HPSOR\HU UHJDUGLQJ XQHTXDO SD\ DQG GLVFULPLQDWLRQ Id.  ±

&RXQW ,9 DOOHJHV WKDW GHIHQGDQW IDLOHG WR SD\ SODLQWLII KHU RZHG ZDJHV LQ YLRODWLRQ RI WKH '&

:DJH 3D\PHQW DQG &ROOHFWLRQ /DZ Id.  ± 2Q )HEUXDU\   GHIHQGDQW ILOHG DQ

DQVZHU ZKLFK LQFOXGHG D FRXQWHUFODLP IRU WUHVSDVV WR FKDWWHO DJDLQVW SODLQWLII           $QVZHU

>'NW  @  ± 'HIHQGDQW YROXQWDULO\ GLVPLVVHG WKH FRXQWHUFODLP RQ )HEUXDU\  

1RWLFH RI 9ROXQWDU\ 'LVPLVVDO >'NW  @ DIWHU ILOLQJ DQ DPHQGHG DQVZHU RQ )HEUXDU\  

$P $QVZHU >'NW  @

       )ROORZLQJ GLVFRYHU\ SODLQWLII PRYHG IRU SDUWLDO VXPPDU\ MXGJPHQW RQ KHU '&:3&/

FODLP 0RW IRU 3DUWLDO 6XPP - >'NW  @ DQG GHIHQGDQW ILOHG D FURVVPRWLRQ IRU VXPPDU\



                                                
MXGJPHQW RQ WKH VDPH FRXQW 'HI¶V &URVV0RW IRU 3DUWLDO 6XPP - >'NW  @ 7KH &RXUW

JUDQWHG GHIHQGDQW¶V FURVVPRWLRQ IRU VXPPDU\ MXGJPHQW See Barot  ) 6XSS G DW 

'HIHQGDQW DOVR ILOHG D PRWLRQ IRU VXPPDU\ MXGJPHQW RQ &RXQWV , ,, DQG ,,, RQ 0DUFK  

'HI¶V 0RW 7KH PRWLRQ KDV EHHQ IXOO\ EULHIHG

                                   67$1'$5' 2) 5(9,(:

       6XPPDU\ MXGJPHQW LV DSSURSULDWH ³LI WKH PRYDQW VKRZV WKDW WKHUH LV QR JHQXLQH GLVSXWH DV

WR DQ\ PDWHULDO IDFW DQG WKH PRYDQW LV HQWLWOHG WR MXGJPHQW DV D PDWWHU RI ODZ´ )HG 5 &LY 3

D 7KH SDUW\ VHHNLQJ VXPPDU\ MXGJPHQW ³EHDUV WKH LQLWLDO UHVSRQVLELOLW\ RI LQIRUPLQJ WKH

GLVWULFW FRXUW RI WKH EDVLV IRU LWV PRWLRQ DQG LGHQWLI\LQJ WKRVH SRUWLRQV RI WKH SOHDGLQJV

GHSRVLWLRQV DQVZHUV WR LQWHUURJDWRULHV DQG DGPLVVLRQV RQ ILOH WRJHWKHU ZLWK WKH DIILGDYLWV LI DQ\

ZKLFK LW EHOLHYHV GHPRQVWUDWH WKH DEVHQFH RI D JHQXLQH LVVXH RI PDWHULDO IDFW´ Celotex Corp. v.

Catrett  86    LQWHUQDO TXRWDWLRQ PDUNV RPLWWHG 7R GHIHDW VXPPDU\

MXGJPHQW WKH QRQPRYLQJ SDUW\ PXVW ³GHVLJQDWH VSHFLILF IDFWV VKRZLQJ WKDW WKHUH LV D JHQXLQH

LVVXH IRU WULDO´ Id. DW  LQWHUQDO TXRWDWLRQ PDUNV RPLWWHG

       7KH PHUH H[LVWHQFH RI D IDFWXDO GLVSXWH LV LQVXIILFLHQW WR SUHFOXGH VXPPDU\ MXGJPHQW

Anderson v. Liberty Lobby, Inc.  86  ±  $ GLVSXWH LV ³JHQXLQH´ RQO\ LI D

UHDVRQDEOH IDFWILQGHU FRXOG ILQG IRU WKH QRQPRYLQJ SDUW\ D IDFW LV ³PDWHULDO´ RQO\ LI LW LV FDSDEOH

RI DIIHFWLQJ WKH RXWFRPH RI WKH OLWLJDWLRQ Id. DW  Laningham v. U.S. Navy  )G 

 '& &LU  ,Q DVVHVVLQJ D SDUW\¶V PRWLRQ WKH FRXUW PXVW ³YLHZ WKH IDFWV DQG GUDZ

UHDVRQDEOH LQIHUHQFHV µLQ WKH OLJKW PRVW IDYRUDEOH WR WKH SDUW\ RSSRVLQJ WKH VXPPDU\ MXGJPHQW




     3ODLQWLII ILOHG KHU RSSRVLWLRQ WR GHIHQGDQW¶V PRWLRQ IRU VXPPDU\ MXGJPHQW RQ $SULO 
 3O¶V 2SS WR 'HI¶V 0RW >'NW  @ ³3O¶V 2SS´ 2Q $SULO   GHIHQGDQW ILOHG LWV
UHSO\ 'HI¶V 5HSO\ WR 3O¶V 2SS >'NW  @ ³'HI¶V 5HSO\´

                                                 
PRWLRQ¶´ Scott v. Harris  86    DOWHUDWLRQV RPLWWHG TXRWLQJ United States

v. Diebold, Inc.  86    SHU FXULDP

                                               $1$/<6,6

 ,      $ GLVSXWH RI IDFW H[LVWV DV WR ZKHWKHU WKH (PEDVV\ LV DQ ³HPSOR\HU´ IRU SXUSRVHV RI
         7LWOH 9,, DQG WKH $'($
       7LWOH 9,, DSSOLHV WR DQ\ HPSOR\HU ZKR ³KDV ILIWHHQ RU PRUH HPSOR\HHV IRU HDFK ZRUNLQJ

GD\ LQ HDFK RI WZHQW\ RU PRUH FDOHQGDU ZHHNV LQ WKH FXUUHQW RU SUHFHGLQJ FDOHQGDU \HDU´ 

86&  HE 8QGHU WKH $'($ WKH GHILQLWLRQ RI DQ ³HPSOR\HU´ LV LGHQWLFDO H[FHSW WKDW WKH

SHUVRQ RU HQWLW\ PXVW KDYH ³WZHQW\ RU PRUH HPSOR\HHV´  86&  E

       ³>7@KH WKUHVKROG QXPEHU RI HPSOR\HHV IRU DSSOLFDWLRQ RI 7LWOH 9,, LV DQ HOHPHQW RI D

SODLQWLII¶V FODLP IRU UHOLHI´ Arbaugh v. Y&H Corp.  86    7KH (PEDVV\

DUJXHV WKDW LW LV QRW DQ HPSOR\HU IRU SXUSRVHV RI 7LWOH 9,, RU WKH $'($ EHFDXVH LW HPSOR\HG IHZHU

WKDQ ILIWHHQ SHRSOH RU WZHQW\ XQGHU WKH $'($ see 'HI¶V 0HP DW ± DQG LW VHHNV WKH HQWU\

RI MXGJPHQW LQ LWV IDYRU RQ WKDW EDVLV

       7KH SDUWLHV GR QRW GLVSXWH WKDW GXULQJ WKH UHOHYDQW WLPH SHULRG WKH (PEDVV\ KDG QR PRUH

WKDQ IRXUWHHQ ORFDOO\ HQJDJHG VWDII 'HI¶V 62)   3O¶V 62)   %XW SODLQWLII FRQWHQGV WKDW WKH

WHQ GLSORPDWLF SHUVRQQHO SRVWHG WR WKH (PEDVV\ DV ZHOO DV WKH 'HIHQVH $WWDFKp¶V WZR ORFDOO\

HQJDJHG VWDII VKRXOG EH FRXQWHG DV (PEDVV\ HPSOR\HHV IRU WKH SXUSRVH RI GHWHUPLQLQJ ZKHWKHU

WKH (PEDVV\ LV VXEMHFW WR WKH UHTXLUHPHQWV RI 7LWOH 9,, DQG WKH $'($ See 3O¶V 2SS DW  7KLV

OHJDO FRQFOXVLRQ WXUQV XSRQ WKH DSSOLFDWLRQ RI OHJDO SULQFLSOHV WR GLVSXWHG IDFWV DQG WKH &RXUW

FDQQRW JUDQW VXPPDU\ MXGJPHQW RQ WKLV LVVXH




     %RWK VWDWXWHV GHILQH DQ ³HPSOR\HH´ DV ³DQ LQGLYLGXDO HPSOR\HG E\ DQ HPSOR\HU´ 
86&  HI  86&  I
                                                
       $      7KH (PEDVV\ GRHV QRW PHHW WKH HPSOR\HH UHTXLUHPHQW XQGHU WKH SD\UROO
               PHWKRG

       7KH 6XSUHPH &RXUW DGGUHVVHG WKH TXHVWLRQ RI KRZ WR GHWHUPLQH ZKHWKHU ³DQ HPSOR\HU

µKDV¶ DQ HPSOR\HH RQ DQ\ ZRUNLQJ GD\´ IRU WKH SXUSRVH RI 7LWOH 9,, DQG LW GHWHUPLQHG WKDW WKH

UHOHYDQW LQTXLU\ LV ZKHWKHU ³WKH HPSOR\HU KDV DQ HPSOR\PHQW UHODWLRQVKLS ZLWK WKH LQGLYLGXDO RQ

WKH GD\ LQ TXHVWLRQ´ Walters v. Metro. Educ. Enters., Inc.  86    ³7KLV WHVW

LV JHQHUDOO\ FDOOHG WKH µSD\UROO PHWKRG¶ VLQFH WKH HPSOR\PHQW UHODWLRQVKLS LV PRVW UHDGLO\

GHPRQVWUDWHG E\ WKH LQGLYLGXDO¶V DSSHDUDQFH RQ WKH HPSOR\HU¶V SD\UROO´ Id. see id. DW 

REVHUYLQJ WKDW WKH SD\UROO PHWKRG KDV DOVR EHHQ DGRSWHG E\ WKH ((2& XQGHU WKH $'($ %XW

WKH &RXUW DOVR QRWHG WKDW ³DQ LQGLYLGXDO ZKR DSSHDUV RQ WKH SD\UROO EXW LV QRW DQ µHPSOR\HH¶ XQGHU

WUDGLWLRQDO SULQFLSOHV RI DJHQF\ ODZ ZRXOG QRW FRXQW WRZDUG WKH HPSOR\HH PLQLPXP´ Id. DW

 LQWHUQDO FLWDWLRQ RPLWWHG

       +HUH QHLWKHU SDUW\ KDV SRLQWHG WKH &RXUW WR (PEDVV\ SD\UROO UHFRUGV IRU XVH LQ DSSO\LQJ

WKH ³SD\UROO PHWKRG´ 7KH (PEDVV\ GLG VXSSO\ D GRFXPHQW VSHFLI\LQJ WKH PRQWKO\ ZDJHV SDLG WR

WKH IRXUWHHQ PHPEHUV RI LWV ORFDOO\ HQJDJHG VWDII see ([  WR 'HI¶V 0RW >'NW  @ DQG

SODLQWLII GRHV QRW GLVSXWH WKDW WKH (PEDVV\ HPSOR\HG WKH IRXUWHHQ SHRSOH EXW QRWKLQJ LQ WKH

GRFXPHQW HVWDEOLVKHV ZKLFK HQWLW\ DFWXDOO\ SDLG WKH VWDII %XW HYHQ LI WKRVH IRXUWHHQ DUH FRXQWHG

SODLQWLII KDV QRW FRPH IRUZDUG ZLWK DQ\ HYLGHQFH WKDW WKH RWKHU ZRUNHUV ± WKH WHQ GLSORPDWV DQG

WZR 'HIHQVH $WWDFKp VWDII PHPEHUV ± ZHUH DOVR RQ WKH (PEDVV\¶V SD\UROO

       3ODLQWLII GRHV QRW GLVSXWH WKDW WKH 'HIHQVH $WWDFKp KDG WKH DXWKRULW\ WR VHW LWV ORFDOO\

HQJDJHG VWDII¶V VDODULHV DQG WKDW KLV WZR VWDII PHPEHUV ZHUH ³SDLG IURP WKH 'HIHQVH $WWDFKp¶V

EXGJHW´ 'HI¶V 62)   see 3O¶V 62)   $QG SODLQWLII GRHV QRW GLVSXWH WKDW =DPELD¶V

0LQLVWHU RI )RUHLJQ $IIDLUV KDG WKH DXWKRULW\ WR VHW WKH VDODULHV RI WKH WHQ GLSORPDWV DQG WKDW WKH\

ZHUH ³SDLG IURP D EXGJHW VHW E\ =DPELD¶V 0LQLVWHU RI )RUHLJQ $IIDLUV´ 'HI¶V 62)  ±


                                                 
3O¶V 62)  ± 6LQFH SODLQWLII KDV QRW UHEXWWHG WKHVH IDFWV ZLWK DQ\ HYLGHQFH GHPRQVWUDWLQJ

WKDW WKH VWDII PHPEHUV RU GLSORPDWLF SHUVRQQHO ZHUH RQ WKH (PEDVV\¶V SD\UROO WKH &RXUW FRQFOXGHV

WKDW WKHVH LQGLYLGXDOV FDQQRW EH FRQVLGHUHG HPSOR\HHV RI WKH (PEDVV\ IRU SXUSRVHV RI PHHWLQJ WKH

ILIWHHQ RU WZHQW\ SHUVRQ VWDWXWRU\ UHTXLUHPHQW XQGHU WKH SD\UROO PHWKRG

       %      7KH (PEDVV\ GRHV QRW PHHW WKH HPSOR\HH UHTXLUHPHQW XQGHU JHQHUDO DJHQF\
               SULQFLSOHV

       $Q LQGLYLGXDO¶V DSSHDUDQFH RQ WKH HPSOR\HU¶V SD\UROO LV RQO\ RQH WRRO FRXUWV PD\ XVH WR

GHWHUPLQH LI DQ HPSOR\PHQW UHODWLRQVKLS H[LVWV &RXUWV DUH DOVR JHQHUDOO\ JXLGHG E\ WKH SULQFLSOHV

RI DJHQF\ ODZ See Walters  86 DW ± see also Spirides v. Reinhardt  )G  

'& &LU  GLUHFWLQJ FRXUWV WR DSSO\ JHQHUDO SULQFLSOHV RI DJHQF\ ODZ ZKHQ DQDO\]LQJ LI DQ

LQGLYLGXDO LV DQ HPSOR\HH RU LQGHSHQGHQW FRQWUDFWRU XQGHU 7LWOH 9,, 7KH PRVW LPSRUWDQW IDFWRU

WR UHYLHZ LV ³WKH H[WHQW RI WKH HPSOR\HU¶V ULJKW WR FRQWURO WKH µPHDQV DQG PDQQHU¶ RI WKH ZRUNHU¶V

SHUIRUPDQFH´ Spirides  )G DW  3ODLQWLII IDUHV QR EHWWHU XQGHU WKLV WHVW

       8QGHU WKH ³FRQWURO WHVW´ DV SODLQWLII FDOOV LW SODLQWLII DUJXHV WKDW WKH GLSORPDWLF SHUVRQQHO

DQG WKH 'HIHQVH $WWDFKp¶V ORFDOO\ HQJDJHG VWDII VKRXOG EH FRXQWHG DV (PEDVV\ HPSOR\HHV EHFDXVH

WKH\ ³FRQWUROOHG WKH HVVHQWLDO HOHPHQWV RI >KHU@ HPSOR\PHQW´ See 3O¶V 2SS DW  %XW WKH TXHVWLRQ

LV QRW ZKR FRQWUROOHG SODLQWLII¶V ZRUN WR HVWDEOLVK WKDW RWKHUV ZRUNLQJ DW WKH (PEDVV\ ZHUH

HPSOR\HHV RI WKH (PEDVV\ SODLQWLII PXVW VKRZ ZKR FRQWUROOHG their ZRUN 6LQFH WKHUH LV QR

HYLGHQFH WKDW WKH (PEDVV\ H[HUFLVHG DQ\ FRQWURO RYHU WKH GLSORPDWLF SHUVRQQHO RU 'HIHQVH

$WWDFKp¶V VWDII LW FDQQRW EH FRQVLGHUHG WR EH WKHLU HPSOR\HU XQGHU DJHQF\ SULQFLSOHV HLWKHU

       &      7KHUH LV D JHQXLQH LVVXH RI PDWHULDO IDFW RQ WKH TXHVWLRQ RI ZKHWKHU WKH
               (PEDVV\ DQG WKH 0LQLVWU\ RI )RUHLJQ $IIDLUV FDQ EH FRQVLGHUHG SODLQWLII¶V
               ³VLQJOH HPSOR\HU´ IRU SXUSRVHV RI WKH VWDWXWRU\ HPSOR\HH UHTXLUHPHQW XQGHU
               7LWOH 9,, DQG WKH $'($

       3ODLQWLII DOVR DUJXHV WKDW WKH (PEDVV\ PHHWV WKH HPSOR\HH UHTXLUHPHQW XQGHU 7LWOH 9,, DQG

WKH $'($ EDVHG RQ WZR RWKHU WKHRULHV ILUVW WKDW WKH 0LQLVWU\ RI )RUHLJQ $IIDLUV DQG WKH (PEDVV\

                                                
DUH DQ LQWHJUDWHG HQWHUSULVH RU D ³VLQJOH HPSOR\HU´ VR WKH 0LQLVWU\¶V HPSOR\HHV VKRXOG EH

DJJUHJDWHG ZLWK WKH (PEDVV\¶V ORFDOO\ HQJDJHG VWDII IRU SXUSRVHV RI WKH VWDWXWRU\ UHTXLUHPHQW

DQG VHFRQG WKDW WKH 0LQLVWU\ RI )RUHLJQ $IIDLUV DQG WKH 2IILFH RI WKH 'HIHQVH $WWDFKp WKURXJK

WKHLU GLSORPDWLF SHUVRQQHO DQG VWDII FRQWUROOHG SODLQWLII¶V HPSOR\PHQW VR VKH VKRXOG EH GHHPHG

³MRLQWO\ HPSOR\HG´ E\ DOO WKUHH HQWLWLHV DQG WKHLU HPSOR\HHV VKRXOG EH DJJUHJDWHG IRU SXUSRVHV RI

WKH VWDWXWRU\ FDOFXODWLRQ See 3O¶V 2SS DW ± 6LQFH SODLQWLII¶V VKRZLQJ RQ WKH ³VLQJOH HPSOR\HU´

WKHRU\ LV HQRXJK WR SUHFOXGH VXPPDU\ MXGJPHQW LQ IDYRU RI GHIHQGDQW RQ WKLV LVVXH WKH &RXUW QHHG

QRW DGGUHVV WKH DOWHUQDWLYH WKHRU\ DW WKLV WLPH

       7R GHWHUPLQH ZKHWKHU WZR VHSDUDWH HQWLWLHV FDQ EH FRQVLGHUHG D ³VLQJOH HPSOR\HU´ FRXUWV

H[DPLQH IRXU IDFWRUV  LQWHUUHODWLRQ RI RSHUDWLRQV  FRPPRQ PDQDJHPHQW  FHQWUDOL]HG

FRQWURO RI ODERU UHODWLRQV DQG SHUVRQQHO DQG  FRPPRQ RZQHUVKLS DQG ILQDQFLDO FRQWURO See

Radio & Television Broad. Technicians Local Union 1264 v. Broad. Serv. of Mobile, Inc. 

86    EEOC v. St. Francis Xavier Parochial Sch.  )G   '& &LU

 XWLOL]LQJ WKH IRXUSDUW WHVW DV RULJLQDOO\ GHVFULEHG XQGHU WKH 1DWLRQDO /DERU 5HODWLRQV $FW

LQ WKH FRQWH[W RI WKH $PHULFDQV ZLWK 'LVDELOLWLHV $FW Allen v. McEntee 1RV  

 :/  DW  ''& $SU   DSSO\LQJ WKH LQWHJUDWHG HQWHUSULVH WHVW LQ WKH FRQWH[W

RI 7LWOH 9,, DQG WKH $'($ IRU SXUSRVHV RI DJJUHJDWLQJ HPSOR\HHV WR PHHW VWDWXWRU\ GHILQLWLRQ

aff’d  )G  '& &LU  see also Dean v. Am. Fed’n of Gov’t Emps. Local 476 

) 6XSS G   ''&  FRQFOXGLQJ ORFDO XQLRQ GLG QRW PHHW 7LWOH 9,,¶V HPSOR\HH

UHTXLUHPHQW EHFDXVH WKH ORFDO DQG QDWLRQDO XQLRQ¶V RSHUDWLRQV ZHUH QRW VXIILFLHQWO\ LQWHUUHODWHG WR

DJJUHJDWH QXPEHU RI HPSOR\HHV Brug v. Nat’l Coal. for Homeless  ) 6XSS G   ''&

 GHFOLQLQJ WR DJJUHJDWH HPSOR\HHV EXW UHFRJQL]LQJ WKDW LW LV QHFHVVDU\ ³>L@Q RUGHU WR HQVXUH

WKDW HPSOR\HUV GR QRW FLUFXPYHQW WKH VWULFWXUHV RI 7LWOH 9,, WKURXJK FOHYHU OHJDO PDQHXYHULQJ´



                                                   
       :KLOH WKH &RXUW PXVW WDNH DOO WKH FLUFXPVWDQFHV RI WKH FDVH LQWR FRQVLGHUDWLRQ see Local

No. 627, Int’l Union of Operating Eng’rs, AFL-CIO v. NLRB  )G  ± '& &LU

 rev’d on other grounds  86   QRW DOO IRXU IDFWRUV PXVW EH VDWLVILHG IRU WKH

&RXUW WR ILQG D ³VLQJOH HPSOR\HU´ XQGHU WKH WHVW Id. see also RC Aluminum Indus., Inc. v. NLRB

 )G   '& &LU  8OWLPDWHO\ WKH VLQJOH HPSOR\HU WHVW LV FKDUDFWHUL]HG E\ WKH

DEVHQFH RI DQ ³DUP¶V OHQJWK UHODWLRQVKLS IRXQG DPRQJ WKH LQWHJUDWHG FRPSDQLHV´ RU RUJDQL]DWLRQV

Local No. 627  )G DW 

       3ODLQWLII KDV SUHVHQWHG HQRXJK HYLGHQFH WR FUHDWH D JHQXLQH LVVXH RI PDWHULDO IDFW RQ WKH

TXHVWLRQ RI ZKHWKHU WKH (PEDVV\ DQG WKH 0LQLVWU\ RI )RUHLJQ $IIDLUV FDQ EH FRQVLGHUHG SODLQWLII¶V

³VLQJOH HPSOR\HU´ DQG WKHUHIRUH WKH LVVXH RI ZKHWKHU WKH (PEDVV\ PHHWV WKH VWDWXWRU\ HPSOR\HH

UHTXLUHPHQW XQGHU 7LWOH 9,, DQG WKH $'($ FDQQRW EH GHFLGHG DV D PDWWHU RI ODZ

                 ,QWHUUHODWLRQ RI 2SHUDWLRQV

       :KHQ FRQVLGHULQJ WKH ILUVW IDFWRU RI WKH IRXU SDUW WHVW LQWHUUHODWLRQ RI RSHUDWLRQV WKH 1/5%

ORRNV WR VHH ZKHWKHU WKH IROORZLQJ VHYHQ IXQFWLRQV DUH FRPELQHG DV LQGLFLD RI LQWHUUHODWHGQHVV 

DFFRXQWLQJ UHFRUGV  EDQN DFFRXQWV  OLQHV RI FUHGLW  SD\UROO SUHSDUDWLRQ  VZLWFKERDUGV



      'HIHQGDQW TXHVWLRQV ZKHWKHU WKH ³LQWHJUDWHG HQWHUSULVH´ WHVW VKRXOG DSSO\ WR WKLV FDVH
ZKHUH WKH HQWLWLHV WR EH LQWHJUDWHG DUH JRYHUQPHQWDO ERGLHV See 'HI¶V 0HP DW  Q 'HI¶V
5HSO\ DW  :KLOH WKH ³VLQJOH HPSOR\HU´ WHVW ZDV LQLWLDOO\ GHYHORSHG WR GHWHUPLQH LI SULYDWH
FRUSRUDWLRQV PHW WKH VWDWXWRU\ HPSOR\HH UHTXLUHPHQW FRXUWV KDYH DSSOLHG WKH WHVW LQ FDVHV
LQYROYLQJ JRYHUQPHQWDO HQWLWLHV See Tewelde v. Alrbight  ) 6XSS G   Q ''& 
DSSO\LQJ WKH WHVW WR WKH 8QLWHG 6WDWHV 6WDWH 'HSDUWPHQW DQG WKH $PHULFDQ (PEDVV\ $VVRFLDWLRQ
EXW FRQFOXGLQJ WKDW WKH HQWLWLHV ZHUH QRW D VLQJOH HPSOR\HU (YHQ FRXUWV WKDW KDYH TXHVWLRQHG WKH
WHVW¶V DSSOLFDELOLW\ WR JRYHUQPHQWDO HQWLWLHV KDYH REVHUYHG WKDW DW OHDVW WZR RI LWV IDFWRUV WKH
³LQWHUUHODWLRQ RI RSHUDWLRQV DQG FHQWUDOL]HG FRQWURO RI ODERU UHODWLRQV´ DUH UHOHYDQW WR WKH LQTXLU\
See Lyes v. City of Riviera Beach  )G  ± WK &LU  KROGLQJ WKDW WKH IRXU
IDFWRU WHVW GRHV QRW DSSO\ SHUIHFWO\ LQ WKH FRQWH[W RI VWDWH RU ORFDO JRYHUQPHQWDO HQWLWLHV DQG
KROGLQJ WKDW FRXUWV VKRXOG ³EHJLQ ZLWK WKH SUHVXPSWLRQ WKDW JRYHUQPHQWDO VXEGLYLVLRQV
GHQRPLQDWHG DV VHSDUDWH DQG GLVWLQFW XQGHU VWDWH ODZ VKRXOG QRW EH DJJUHJDWHG IRU SXUSRVHV RI 7LWOH
9,,´

                                                 
 WHOHSKRQH QXPEHUV RU  RIILFHV Tewelde  ) 6XSS G DW  see W. Union Corp. 

1/5%          3ODLQWLII KDV QRW SURYLGHG WKH &RXUW ZLWK PXFK HYLGHQFH RI

FRPPRQDOLW\ EHWZHHQ WKH (PEDVV\ DQG 0LQLVWU\ RI )RUHLJQ $IIDLUV

       3ODLQWLII DUJXHV LQVWHDG WKDW WKH WZR HQWLWLHV DUH LQWHUUHODWHG EHFDXVH WKH ³ZRUN RI WKH ORFDOO\

HQJDJHG VWDII µHPSOR\HG¶ E\ >G@HIHQGDQW DQG WKH GLSORPDWLF SHUVRQQHO µHPSOR\HG¶ E\ WKH 0LQLVWU\

RI )RUHLJQ $IIDLUV KDYH LQWHUUHODWHG RSHUDWLRQV´ 3O¶V 2SS DW  6KH DOVR DVVHUWV LQ KHU RSSRVLWLRQ

WKDW WKH\ DOO ³ZRUN RXW RI WKH VDPH ORFDWLRQ´ Id. :KLOH SODLQWLII GRHV QRW SRLQW WR DQ\WKLQJ LQ WKH

UHFRUG WKDW ZRXOG YHULI\ WKLV FRQWHQWLRQ LW LV XQGLVSXWHG WKDW WKH GLSORPDWLF SHUVRQQHO DQG ORFDOO\

HQJDJHG VWDII ZHUH ³SRVWHG´ WR WKH VDPH (PEDVV\ ORFDWHG LQ :DVKLQJWRQ '& 'HI¶V 62)  

 3O¶V 62)    %XW SODLQWLII¶V RWKHU DUJXPHQW LV FRQFOXVRU\ DQG QRW VXSSRUWHG E\ DQ\

HYLGHQFH LQ WKH UHFRUG

       7KH &RXUW QRWHV WKDW 0EHZH WHVWLILHG WKDW ³WKH HPEDVV\ LV    D XQLW XQGHU WKH PLQLVWU\ RI

IRUHLJQ DIIDLUV´ ([  WR 'HI¶V 0RW >'NW  @ DW ±  DQG LW LV XQGLVSXWHG WKDW WKH

0LQLVWU\ KDG D UROH LQ VHWWLQJ WKH VDODULHV DQG FRQGLWLRQV RI HPSOR\PHQW RI WKH ORFDOO\ HQJDJHG

VWDII DV ZHOO DV WKH GLSORPDWLF SHUVRQQHO See 'HI¶V 62)    3O¶V 62)    7KXV WR

WKH H[WHQW SODLQWLII KDV SUHVHQWHG HYLGHQFH RI LQWHUUHODWHG RSHUDWLRQV LW LV YHU\ ZHDN

                 &RPPRQ 0DQDJHPHQW

       7KHUH LV QR HYLGHQFH RI FRPPRQ PDQDJHPHQW EHWZHHQ WKH (PEDVV\ DQG WKH 0LQLVWU\ RI

)RUHLJQ $IIDLUV :KLOH WKH 0LQLVWU\ LV SDUW RI =DPELD¶V JRYHUQPHQW see 0EHZH 'HS DW ±

 SODLQWLII GRHV QRW SURYLGH WKH &RXUW ZLWK DQ\ LQIRUPDWLRQ DERXW ZKR UXQV WKH 0LQLVWU\ OHW




      7KH SDUWLHV FLWH WR YDULRXV SRUWLRQV RI 0EHZH¶V GHSRVLWLRQ See ([  WR 'HI¶V 0RW
>'NW  @ ([  WR 'HI¶V 0RW >'NW  @ ([  WR 'HI¶V 5HSO\ >'NW  @ ([  WR
3O¶V 2SS >'NW  @ WRJHWKHU ³0EHZH 'HS´ 7KH &RXUW¶V FLWDWLRQ WR 0EHZH¶V WHVWLPRQ\
HQFRPSDVVHV DOO RI WKH SRUWLRQV RI WKH WUDQVFULSW FLWHG E\ WKH SDUWLHV
                                                 
DORQH ZKHWKHU DQ\ RI WKRVH LQGLYLGXDOV KDYH WKHLU KDQGV LQ WKH (PEDVV\¶V DIIDLUV 1RU GRHV VKH

SURIIHU DQ\ HYLGHQFH FRQFHUQLQJ WKH PDQDJHPHQW VWUXFWXUH DW WKH (PEDVV\ $OWKRXJK WKH SDUWLHV

GR QRW GLVSXWH WKDW ERWK WKH $PEDVVDGRU DQG WKH GLSORPDWLF KHDGV RI GHSDUWPHQWV KDG VRPH FRQWURO

RYHU WKH (PEDVV\¶V ORFDOO\ HQJDJHG VWDII 'HI¶V 62)  ± 3O¶V 62)  ± WKH &RXUW KDV EHHQ

WROG QRWKLQJ DERXW KRZ WKH (PEDVV\ LWVHOI ZDV PDQDJHG RQ D GDLO\ EDVLV

       7KXV SODLQWLII KDV QRW SRLQWHG WR HYLGHQFH LQ WKH UHFRUG WKDW ZRXOG UHEXW GHIHQGDQW¶V

FRQWHQWLRQ WKDW WKH 0LQLVWU\ ZDV QRW LQYROYHG LQ WKH PDQDJHPHQW RI (PEDVV\ DIIDLUV DQG WKDW

³ORFDOO\ HQJDJHG VWDII ZHUH WR EH PDQDJHG H[FOXVLYHO\ E\ HDFK PLVVLRQ´ See 'HI¶V 0HP DW 

'HI¶V 5HSO\ DW 

                 &RPPRQ 2ZQHUVKLS DQG )LQDQFLDO &RQWURO

       7KHUH LV YHU\ OLWWOH HYLGHQFH LQ WKH UHFRUG ZLWK UHJDUG WR WKH FRPPRQ RZQHUVKLS RU ILQDQFLDO

FRQWURO RI WKH (PEDVV\ E\ WKH 0LQLVWU\ RI )RUHLJQ $IIDLUV :KLOH WKH (PEDVV\ LV D XQLW XQGHU WKH

0LQLVWU\ RI )RUHLJQ $IIDLUV LW LV XQFOHDU ZKHWKHU WKH UHODWLRQVKLS LV D ILQDQFLDO RQH RU KRZ WKH

(PEDVV\ LV IXQGHG 3ODLQWLII KDV QRW SRLQWHG WKH &RXUW WR DQ\ HYLGHQFH WR GHPRQVWUDWH WKDW WKH

HQWLWLHV DUH ILQDQFLDOO\ LQWHUUHODWHG RWKHU WKDQ WKH XQGLVSXWHG IDFW WKDW WKH VDODULHV RI WKH ORFDOO\

HQJDJHG VWDII KDG WR EH DSSURYHG E\ WKH 0LQLVWHU RI )RUHLJQ $IIDLUV See 'HI¶V 62)   3O¶V

62)  

                 &HQWUDOL]HG &RQWURO RI /DERU 5HODWLRQV DQG 3HUVRQQHO

       7KLV EULQJV WKH &RXUW WR WKH PRVW FULWLFDO IDFWRU ± WKH FHQWUDOL]HG FRQWURO RI ODERU UHODWLRQV

DQG SHUVRQQHO ± ZKLFK LV DFFRUGHG WKH JUHDWHVW ZHLJKW See Sears v. Magnolia Plumbing, Inc. 

) 6XSS G   ''&  Woodland v. Viacom, Inc.  ) 6XSS G   ''&



     ,W LV WKH &RXUW¶V XQGHUVWDQGLQJ WKDW DQ\ UHIHUHQFH WR WKH ³0LVVLRQ´ LV DQRWKHU QDPH IRU WKH
(PEDVV\ LQ :DVKLQJWRQ '& See ([  WR 'HI¶V 0RW >'NW  @ ³, UHIHU WR D OHWWHU WKDW ,
KDYH UHFHLYHG IURP RQH RI \RXU VXSSRUW VWDII DW WKDW 0LVVLRQ 0V 'RORUHV %DURW´
                                                 
 7KH DPRXQW RI FRQWURO UHTXLUHG WR PHHW WKH WHVW RI FHQWUDOL]HG FRQWURO LV ³DFWXDO DQG DFWLYH

FRQWURO RI GD\WRGD\ ODERU SUDFWLFHV´ Tewelde  ) 6XSS G DW  FLWLQJ Fike v. Gold Kist,

Inc.  ) 6XSS   1' $OD  Woodland  ) 6XSS G DW 

       ,W LV XQGLVSXWHG WKDW ³>F@RQGLWLRQV RI HPSOR\PHQW RI ORFDOO\ HQJDJHG VWDII VXFK DV VDODU\

ZHUH SURSRVHG E\ WKH (PEDVV\ DQG DSSURYHG E\ =DPELD¶V 0LQLVWHU RI )RUHLJQ $IIDLUV´ 'HI¶V

62)   3O¶V 62)                  0RUHRYHU WKH GLSORPDWLF SHUVRQQHO SRVWHG WR WKH

(PEDVV\ RQ EHKDOI RI WKH 0LQLVWU\ RI )RUHLJQ $IIDLUV KDG WKH DXWKRULW\ WR KLUH ILUH DQG GLVFLSOLQH

ORFDOO\ HQJDJHG VWDII DQG WKH GLSORPDWLF KHDGV RI GHSDUWPHQWV JDYH WKH VWDII PHPEHUV ZRUN

DVVLJQPHQWV DQG H[HUFLVHG GDLO\ VXSHUYLVLRQ RYHU WKHLU ZRUN 'HI¶V 62)  ± 3O¶V 62)  ±

 see Twelede  ) 6XSS DW  ILQGLQJ WKDW WKHUH ZDV QR HYLGHQFH RI FHQWUDOL]HG FRQWURO RI ODERU

UHODWLRQV ZKHUH WKH 6WDWH 'HSDUWPHQW GLG QRW KLUH ILUH VHW ZDJHV ZRUNLQJ KRXUV ZRUNLQJ

FRQGLWLRQV RU EHQHILWV $QG SODLQWLII FRXOG QRW UHFHLYH KHU SD\FKHFN XQWLO LW ZDV VLJQHG E\

0EHZH See %DURW 'HS DW ±

       'HIHQGDQW DUJXHV WKDW WKH 0LQLVWU\ KDG QR UROH LQ (PEDVV\ SHUVRQQHO PDWWHUV DQG LW SRLQWV

WR D OHWWHU VHQW IURP D 'LUHFWRU DW WKH 0LQLVWU\ WR WKH $PEDVVDGRU WR WKH 86 VWDWLQJ WKDW SHUVRQQHO

PDWWHUV VKRXOG EH DGGUHVVHG DW WKH LQGLYLGXDO PLVVLRQ OHYHO ([  WR 'HI¶V 0RW >'NW  @

³)LQDOO\ VXSSRUW VWDII LQ 0LVVLRQV DEURDG VKRXOG QRW EH HQFRXUDJHG WR ZULWH WR WKLV 0LQLVWU\ RYHU

SHUVRQQHO PDWWHUV ZKLFK FDQ DQG VKRXOG EH DGGUHVVHG E\ UHVSHFWLYH 0LVVLRQV ZKR DUH WKHLU

HPSOR\HUV´ see 'HI¶V 0HP DW  'HI¶V 5HSO\ DW  +RZHYHU GHIHQGDQW IDLOV WR PHQWLRQ WKDW

LQ WKH UHPDLQGHU RI WKH OHWWHU WKH 'LUHFWRU JRHV RQ WR DGYLVH WKH $PEDVVDGRU RQ KRZ WR GHDO ZLWK

WKH HPSOR\HH LQTXLU\ EHLQJ GLVFXVVHG ([  WR 'HI¶V 0RW >'NW  @ 7KH 'LUHFWRU DOVR

HQFRXUDJHV WKH (PEDVV\ WR ³HQVXUH WKDW WKH JHQHUDO FRQGLWLRQV RI HPSOR\PHQW IRU DOO WKH /RFDO

6WDII DUH VWDQGDUGL]HG´ Id. 6R WKH OHWWHU VXSSRUWV PRUH WKDQ RQH LQIHUHQFH



                                                 
       0RUH LPSRUWDQW ZKLOH WKHVH IDFWXDO FLUFXPVWDQFHV UHODWH WR FRQWURO RYHU HPSOR\HHV LQ

JHQHUDO WKH ³IRFDO SRLQW RI WKH &RXUW¶V LQTXLU\    LV WKH GHJUHH RI FRQWURO DQ HQWLW\ KDV RYHU WKH

DGYHUVH HPSOR\PHQW GHFLVLRQ RQ ZKLFK WKH 7LWOH 9,, VXLW LV EDVHG´ Tewelde  ) 6XSS DW 

LQWHUQDO TXRWDWLRQ PDUNV RPLWWHG 'HIHQGDQW PDLQWDLQV WKDW WKH 0LQLVWU\ RI )RUHLJQ $IIDLUV ³ZDV

LQ QR ZD\ LQYROYHG LQ WKH DGYHUVH HPSOR\PHQW GHFLVLRQV´ LQ WKLV FDVH 'HI¶V 5HSO\ DW  %XW LW

LV XQGLVSXWHG WKDW 0EHZH 0EXOD 0LQLVWHU &KLR]D DQG WKH $PEDVVDGRU ± DOO RI ZKRP ZHUH

FKDUDFWHUL]HG E\ GHIHQGDQW DV HPSOR\HHV RI WKH 0LQLVWU\ DQG QRW WKH (PEDVV\ ± see 'HI¶V 0HP

DW ± ZHUH LQYROYHG LQ SODLQWLII¶V SODFHPHQW RQ DGPLQLVWUDWLYH OHDYH DQG KHU XOWLPDWH

WHUPLQDWLRQ See 'HI¶V 62)  ± 3O¶V 62)  ±

       6R DOWKRXJK WKHUH LV QR HYLGHQFH WKDW DQ\RQH ORFDWHG LQ WKH 0LQLVWU\ RI )RUHLJQ $IIDLUV LQ

=DPELD KDG DQ\ UROH LQ WKH DGYHUVH HPSOR\PHQW DFWLRQV DW LVVXH LQ WKLV FDVH WKH GLSORPDWLF

SHUVRQQHO ZKR ZRUNHG RQ EHKDOI RI WKH 0LQLVWU\ LQ :DVKLQJWRQ '& ZHUH GLUHFWO\ LQYROYHG LQ

WKH DFWLRQV EHLQJ FKDOOHQJHG LQ WKLV FDVH ,QGHHG GHIHQGDQW DFNQRZOHGJHV LQ LWV VXSSOHPHQWDO

EULHI WKDW WKH GLSORPDWV ³PDQDJH WKH ORFDOO\ HQJDJHG VWDII LQ :DVKLQJWRQ '&´ DQG WKDW ³IRU WKDW

OLPLWHG WDVN WKH\ ZHDU D GLIIHUHQW µKDW¶ DQG DFW LQ WKHLU FDSDFLW\ DV employer and manager RI WKH

FOHULFDO DQG DGPLQLVWUDWLYH SHUVRQQHO´ 6XSSO 0HP LQ 5HVS WR &W¶V 2UGHU >'NW  @ ³'HI¶V

6XSSO 0HP´ DW  7KLV LV HQRXJK WR FUHDWH D JHQXLQH LVVXH RI PDWHULDO IDFW RQ WKH TXHVWLRQ RI

ZKHWKHU WKH 0LQLVWU\ H[HUFLVHV FRQWUROV RYHU (PEDVV\ SHUVRQQHO PDWWHUV

       7KH &RXUW UHFRJQL]HV WKDW WKH ³VLQJOH HPSOR\HU´ IRXUIDFWRU WHVW PD\ QRW SHUIHFWO\ FDSWXUH

WKH LQWHJUDWLRQ RI WZR JRYHUQPHQWDO HQWLWLHV %XW VLQFH WKH ODVW IDFWRU DGGUHVVHG E\ WKH &RXUW LV

JHQHUDOO\ FRQVLGHUHG WKH PRVW LPSRUWDQW WKH &RXUW ILQGV WKDW WKHUH LV HQRXJK HYLGHQFH WR FUHDWH D

JHQXLQH LVVXH RI PDWHULDO IDFW DV WR ZKHWKHU WKH 0LQLVWU\ RI )RUHLJQ $IIDLUV LV DQ LQWHJUDWHG

HQWHUSULVH RU D ³VLQJOH HPSOR\HU´ IRU SXUSRVHV RI 7LWOH 9,, DQG WKH $'($ ,I WKDW IDFWXDO TXHVWLRQ



                                                 
ZHUH UHVROYHG LQ SODLQWLII¶V IDYRU DW OHDVW QLQH GLSORPDWV SRVWHG WR WKH (PEDVV\ ZRXOG EH

LQFOXGHG LQ WKH WRWDO QXPEHU RI (PEDVV\ HPSOR\HHV IRU SXUSRVHV RI PHHWLQJ WKH VWDWXWRU\

UHTXLUHPHQW 7KHUHIRUH WKH &RXUW ZLOO QRW JUDQW VXPPDU\ MXGJPHQW WR GHIHQGDQW RQ WKLV EDVLV

DQG LW PXVW DGGUHVV WKH PHULWV RI SODLQWLII¶V FODLPV




      7KH &RXUW RQO\ PHQWLRQV QLQH GLSORPDWV VLQFH LW ZLOO QRW LQFOXGH WKH 'HIHQVH $WWDFKp LQ
WKLV FDOFXODWLRQ 6LQFH SODLQWLII ZRXOG PHHW WKH VWDWXWRU\ FDOFXODWLRQ RI ILIWHHQ RU WZHQW\ HPSOR\HHV
UHJDUGOHVV RI WKH LQFOXVLRQ RI WKH 'HIHQVH $WWDFKp LQ WKH WRWDO WKH &RXUW QHHG QRW GHFLGH KLV OHJDO
HPSOR\HU DW WKLV WLPH

       2QH FRXUW LQ WKLV GLVWULFW KDV KHOG WKDW DJJUHJDWLRQ LV QRW SURSHU XQGHU WKH ³VLQJOH HPSOR\HU´
WHVW LI RQH RI WKH WZR HQWLWLHV ZRXOG QRW TXDOLI\ DV DQ ³HPSOR\HU´ XQGHU WKH VWDWXWRU\ GHILQLWLRQ
See Brug  ) 6XSS G DW ± FRQFOXGLQJ WKDW EHFDXVH WKH 8QLWHG 6WDWHV LV H[SUHVVO\ H[FOXGHG
DV DQ ³HPSOR\HU´ XQGHU 7LWOH 9,, IHGHUDO HPSOR\HHV FRXOG QRW EH DJJUHJDWHG ZLWK SULYDWH
HPSOR\HHV WR PHHW WKH ILIWHHQSHUVRQ UHTXLUHPHQW 7KH &RXUW DVNHG WKH SDUWLHV WR SURYLGH
VXSSOHPHQWDO EULHILQJ RQ WKH TXHVWLRQ RI ZKHWKHU WKH 0LQLVWU\ RI )RUHLJQ $IIDLUV FRXOG TXDOLI\ DV
DQ ³HPSOR\HU´ IRU SXUSRVHV RI 7LWOH 9,, DQGRU WKH $'($ DQG ZKHWKHU LWV GLSORPDWLF SHUVRQQHO
FRXOG EH DJJUHJDWHG ZLWK (PEDVV\ HPSOR\HHV See 0LQ 2UGHU 'HF  
         1RWKLQJ LQ HLWKHU VWDWXWH H[SUHVVO\ H[FOXGHV WKH JRYHUQPHQW RI DQ\ IRUHLJQ VWDWH RU DJHQF\
IURP FRYHUDJH See  86&  HE  86&  E 6R WKLV FDVH LV GLVWLQJXLVKDEOH
IURP Brug $QG ZKLOH GHIHQGDQW PLVJXLGHGO\ IRFXVHV RQ KRZ WKH VWDWXWHV GR QRW FRYHU
GLVFULPLQDWLRQ abroad XQOHVV D IRUHLJQ HPSOR\HU LV FRQWUROOHG E\ D 86 HPSOR\HU SODLQWLII¶V FDVH
RQO\ GHDOV ZLWK DOOHJHG GLVFULPLQDWRU\ DQG UHWDOLDWRU\ DFWLRQV WKDW WRRN SODFH LQ WKH 8QLWHG 6WDWHV
See 'HI¶V 6XSSO 0HP DW ± 3O¶V 5HVS WR 'HF   2UGHU >'NW  @ ³3O¶V 6XSSO
0HP´ DW ± $QG 7LWOH 9,, DQG WKH $'($ DSSO\ WR IRUHLJQ HPSOR\HUV GRLQJ EXVLQHVV LQ WKH
8QLWHG 6WDWHV See Gaujacq v. EDF, Inc.  )G   '& &LU  ³7LWOH 9,, DSSOLHV
WR IRUHLJQ FRPSDQLHV RSHUDWLQJ LQ WKH 8QLWHG 6WDWHV DQG SURWHFWV DOLHQV ZRUNLQJ LQ WKH 8QLWHG
6WDWHV DV ZHOO DV 86 FLWL]HQV´ see also Morelli v. Cedel  )G  ± G &LU 
FRQFOXGLQJ WKDW WKH $'($ FRYHUV D 86EDVHG EUDQFK RI D IRUHLJQ HPSOR\HU Jouanny v.
Embassy of France 1R FY  :/  DW ± ''& -XQH  
GLVFXVVLQJ Morelli DSSURYLQJO\ DQG FRQFOXGLQJ WKDW D IRUHLJQ HPEDVV\ RSHUDWLQJ LQ WKH 8QLWHG
6WDWHV ZDV VXEMHFW WR WKH $'($
                                                  
,,    7KH &RXUW ZLOO JUDQW GHIHQGDQW¶V PRWLRQ RQ SODLQWLII¶V $'($ FODLP

       3ODLQWLII DOOHJHV WKDW WKH (PEDVV\ GLVFULPLQDWHG DJDLQVW KHU RQ WKH EDVLV RI KHU DJH LQ

YLRODWLRQ RI WKH $'($ 7KH $'($ SURWHFWV ³LQGLYLGXDOV ZKR DUH DW OHDVW  \HDUV RI DJH´ 

86&  D ,W SURYLGHV

               ,W VKDOO EH XQODZIXO IRU DQ HPSOR\HU    WR IDLO RU UHIXVH WR KLUH RU WR
               GLVFKDUJH DQ\ LQGLYLGXDO RU RWKHUZLVH GLVFULPLQDWH DJDLQVW DQ\ LQGLYLGXDO



         )XUWKHU GHIHQGDQW UHSHDWHGO\ FKDUDFWHUL]HV WKH GLSORPDWV DV ³0LQLVWU\ HPSOR\HHV´ See,
e.g. 'HI¶V 0HP DW  ³'LSORPDWV DUH HPSOR\HHV RI WKH 0LQLVWU\ RI )RUHLJQ $IIDLUV    ´
'HI¶V 5HSO\ DW  'HI¶V 6XSSO 0HP DW  $QG HYHQ LI WKH GLSORPDWV ZRXOG QRW EH FRYHUHG E\
7LWOH 9,, DQGRU WKH $'($ DQG WKH\ FRXOG QRW VXH WKH 0LQLVWU\ XQGHU HLWKHU VWDWXWH EHFDXVH WKH
0LQLVWU\ ZRXOG EH LPPXQH IURP WKHLU VXLW XQGHU WKH )6,$ see El-Hadad v. United Arab Emirates
 )G  ± '& &LU  WKDW GRHV QRW GLVTXDOLI\ WKHP IURP EHLQJ DJJUHJDWHG ZLWK
(PEDVV\ HPSOR\HHV IRU SXUSRVHV RI WKH (PEDVV\ PHHWLQJ WKH VWDWXWRU\ UHTXLUHPHQWV ,QGHHG
FRXUWV KDYH UHMHFWHG WKH DUJXPHQW WKDW ³DQ XQSURWHFWHG HPSOR\HH VKRXOG QRW EH FRXQWHG´ IRU
SXUSRVHV RI PHHWLQJ WKH VWDWXWRU\ HPSOR\HH UHTXLUHPHQW See, e.g. Morelli  )G DW ±
³7KHUH LV QR UHTXLUHPHQW WKDW DQ HPSOR\HH EH SURWHFWHG E\ WKH $'($ WR EH FRXQWHG     7KH
QRVH FRXQW RI HPSOR\HHV UHODWHV WR WKH VFDOH RI WKH HPSOR\HU UDWKHU WKDQ WR WKH H[WHQW RI WKH
SURWHFWLRQ´ Kang v. U. Lim Am., Inc.  )G   WK &LU  KROGLQJ WKDW 7LWOH 9,,¶V
GHILQLWLRQ RI ³HPSOR\HH´ GRHV QRW SURKLELW FRXQWLQJ IRUHLJQ HPSOR\HHV see also Sinclair v. De
Jay Corp.  )G   WK &LU  DSSURYLQJ RI Morelli¶V GHFLVLRQ WR DJJUHJDWH
HPSOR\HHV RI IRUHLJQ HPSOR\HUV ZKR ZRUN LQ WKH 8QLWHG 6WDWHV DQG D IRUHLJQ FRXQWU\
         0RUHRYHU WKH &RXUW DJUHHV ZLWK SODLQWLII WKDW VKH PD\ SURFHHG ZLWK KHU FODLPV DJDLQVW WKH
(PEDVV\ HYHQ WKRXJK VKH GLG QRW VXH WKH 0LQLVWU\ RI )RUHLJQ $IIDLUV 'HIHQGDQW DUJXHV WKDW ³WKH
MRLQW HPSOR\HU DQG LQWHJUDWHG HQWHUSULVH WKHRULHV VHHN WR LPSRVH OLDELOLW\ RQ WKH DOOHJHG
MRLQWLQWHJUDWHG HPSOR\HU´ ZKLFK WKH &RXUW FDQQRW GR ³LI WKH 0LQLVWU\ LV QRW EHIRUH WKH &RXUW DV D
GHIHQGDQW´ 'HI¶V 6XSSO 0HP DW  :KLOH GHIHQGDQW LV FRUUHFW WKDW WKH &RXUW FDQQRW LPSRVH
OLDELOLW\ XSRQ WKH 0LQLVWU\ SODLQWLII LV QRW VHHNLQJ WKDW IRUP RI UHOLHI See generally G $P
&RPSO 3O¶V 6XSSO 0HP DW  Q 5DWKHU VKH LV RQO\ XWLOL]LQJ WKH LQWHJUDWHG HQWHUSULVH GRFWULQH
RU MRLQW HPSOR\HU WKHRU\ IRU SXUSRVHV RI HVWDEOLVKLQJ OLDELOLW\ DJDLQVW WKH (PEDVV\ $QG GHIHQGDQW
KDV QRW SURYLGHG WKH &RXUW ZLWK DQ\ OHJDO DXWKRULW\ VXJJHVWLQJ WKDW WKLV LV DQ LQFRUUHFW XVH RI HLWKHU
GRFWULQH ,Q IDFW WKH &RXUW KDV LGHQWLILHG FDVHV LQ WKLV GLVWULFW WKDW KDYH XWLOL]HG WKHVH WKHRULHV
GHVSLWH WKH SODLQWLII RQO\ VXLQJ RQH RI WKH DOOHJHG HPSOR\HUV See, e.g. Dean  ) 6XSS G DW
± DOWKRXJK SODLQWLII RQO\ VXHG WKH ORFDO XQLRQ UDWKHU WKDQ WKH ORFDO DQG QDWLRQDO XQLRQV
WRJHWKHU WKH &RXUW XWLOL]HG WKH LQWHJUDWHG HQWHUSULVH WHVW WR GHWHUPLQH LI WKH ORFDO XQLRQ PHW 7LWOH
9,,¶V HPSOR\HH UHTXLUHPHQW Woodland  ) 6XSS G DW  XWLOL]LQJ LQWHJUDWHG HQWHUSULVH
GRFWULQH WR GHWHUPLQH OLDELOLW\ RI SDUHQW FRPSDQ\ ZKLFK ZDV WKH RQO\ HQWLW\ VXHG IRU DFWV RI LWV
VXEVLGLDU\ Tewelde  ) 6XSS G DW  XVLQJ WKH LQWHJUDWHG HQWHUSULVH WHVW WR GHWHUPLQH LI WKH
86 6WDWH 'HSDUWPHQW ZKLFK ZDV WKH RQO\ SDUW\ VXHG ZDV OLDEOH XQGHU 7LWOH 9,, IRU DFWV
FRPPLWWHG E\ SODLQWLII¶V HPSOR\HU WKH $PHULFDQ (PEDVV\ $VVRFLDWLRQ


                                                 
               ZLWK UHVSHFW WR KLV FRPSHQVDWLRQ WHUPV FRQGLWLRQV RU SULYLOHJHV RI
               HPSOR\PHQW because RI VXFK LQGLYLGXDO¶V DJH
 D HPSKDVLV DGGHG ,Q OLJKW RI WKH ODQJXDJH RI WKH VWDWXWH D SODLQWLII EULQJLQJ D GLVSDUDWH

WUHDWPHQW FODLP XQGHU WKH $'($ ³PXVW SURYH E\ D SUHSRQGHUDQFH RI WKH HYLGHQFH ZKLFK PD\ EH

GLUHFW RU FLUFXPVWDQWLDO WKDW DJH ZDV WKH µEXWIRU¶ FDXVH RI WKH FKDOOHQJHG HPSOR\HU GHFLVLRQ´

Gross v. FBL Fin. Servs., Inc.  86  ±  see also DeJesus v. WP Co. 

)G   '& &LU 

       ,Q WKH DEVHQFH RI GLUHFW HYLGHQFH RI GLVFULPLQDWLRQ ZKLFK LV WKH FDVH KHUH $'($ FODLPV

DUH DQDO\]HG XQGHU WKH WKUHHVWHS EXUGHQVKLIWLQJ IUDPHZRUN DSSOLFDEOH WR FODLPV EURXJKW XQGHU

7LWOH 9,, WKDW ZDV DQQRXQFHG LQ McDonnell Douglas Corp. v. Green  86   See

Paquin v. Fed. Nat’l Mortg. Ass’n  )G   '& &LU  see also Reeves v. Sanderson

Plumbing Prods., Inc.  86    DSSO\LQJ WKH McDonnell Douglas IUDPHZRUN WR

$'($ FODLP VLQFH QHLWKHU SDUW\ GLVSXWHG LWV DSSOLFDWLRQ 8QGHU WKDW IRUPXODWLRQ D SODLQWLII PXVW

ILUVW PDNH RXW D prima facie FDVH E\ VKRZLQJ WKDW VKH ³L EHORQJV WR WKH SURWHFWHG DJH JURXS LL

ZDV TXDOLILHG IRU WKH SRVLWLRQ LLL ZDV WHUPLQDWHG DQG LY ZDV UHSODFHG E\ D \RXQJHU SHUVRQ´

Paquin  )G DW  ,I WKH SODLQWLII VXFFHHGV McDonnell Douglas WKHQ VKLIWV WKH EXUGHQ WR WKH

GHIHQGDQW HPSOR\HU WR DUWLFXODWH D OHJLWLPDWH QRQGLVFULPLQDWRU\ UHDVRQ IRU LWV DGYHUVH

HPSOR\PHQW DFWLRQ Id. FLWLQJ McDonnell Douglas  86 DW  ³7KLV EXUGHQ LV RQH RI

SURGXFWLRQ QRW SHUVXDVLRQ LW µFDQ LQYROYH QR FUHGLELOLW\ DVVHVVPHQW¶´ Reeves  86 DW 

TXRWLQJ St. Mary’s Honor Ctr. v. Hicks  86    ,I WKH GHIHQGDQW FRPHV IRUZDUG

ZLWK D UHDVRQ WKHQ WKH SODLQWLII PXVW SURGXFH HYLGHQFH VKRZLQJ WKDW WKH GHIHQGDQW¶V SURIIHUHG

H[SODQDWLRQ LV PHUHO\ D SUHWH[W IRU GLVFULPLQDWLRQ Paquin  )G DW  FLWLQJ McDonnell

Douglas  86 DW 




                                                  
       +RZHYHU DW WKH VXPPDU\ MXGJPHQW VWDJH ZKHUH DQ HPSOR\HH ³KDV VXIIHUHG DQ DGYHUVH

HPSOR\PHQW DFWLRQ DQG DQ HPSOR\HU KDV DVVHUWHG D OHJLWLPDWH QRQGLVFULPLQDWRU\ UHDVRQ IRU WKH

GHFLVLRQ WKH GLVWULFW FRXUW QHHG QRW ± and should not ± GHFLGH ZKHWKHU WKH SODLQWLII DFWXDOO\ PDGH

RXW D SULPD IDFLH FDVH XQGHU McDonnell Douglas´ Brady v. Office of Sergeant at Arms  )G

  '& &LU  HPSKDVLV LQ RULJLQDO 5DWKHU WKH ³RSHUDWLYH TXHVWLRQ´ LV ZKHWKHU ³WKH

HPSOR\HH SURGXFHG VXIILFLHQW HYLGHQFH IRU D UHDVRQDEOH MXU\ WR ILQG WKDW WKH HPSOR\HU¶V DVVHUWHG

QRQGLVFULPLQDWRU\ UHDVRQ ZDV QRW WKH DFWXDO UHDVRQ DQG WKDW WKH HPSOR\HU LQWHQWLRQDOO\

GLVFULPLQDWHG DJDLQVW WKH HPSOR\HH´ Id. 7KH &RXUW PXVW WKHQ H[DPLQH WKH WRWDOLW\ RI WKH HYLGHQFH

LQFOXGLQJ ³ SODLQWLII¶V SULPD IDFLH FDVH  DQ\ HYLGHQFH WKH SODLQWLII SUHVHQWV WR DWWDFN WKH

HPSOR\HU¶V SURIIHUHG H[SODQDWLRQ IRU LWV DFWLRQV DQG  DQ\ IXUWKHU HYLGHQFH RI GLVFULPLQDWLRQ

WKDW PD\ EH DYDLODEOH WR WKH SODLQWLII    RU DQ\ FRQWUDU\ HYLGHQFH WKDW PD\ EH DYDLODEOH WR WKH

HPSOR\HU    ´ Aka v. Wash. Hosp. Ctr.  )G   '& &LU 

       +HUH GHIHQGDQW KDV RIIHUHG OHJLWLPDWH QRQGLVFULPLQDWRU\ JURXQGV IRU LWV GHFLVLRQ WR SODFH

SODLQWLII RQ DGPLQLVWUDWLYH OHDYH DQG XOWLPDWHO\ ILUH KHU ,W DVVHUWV WKDW SODLQWLII GLVSOD\HG D EDG

DWWLWXGH WRZDUGV KHU ZRUN DQG UHIXVHG WR SHUIRUP KHU ³VHFUHWDULDO GXWLHV´ DIWHU KHU UHTXHVW IRU D

UDLVH ZDV WXUQHG GRZQ DQG LW SRLQWV WR SODLQWLII¶V PHPRUDQGXP DGPRQLVKLQJ WKH (PEDVV\ WR

SXUFKDVH QHZ VWRFNV RI KDUGFRS\ SD\PHQW YRXFKHU DQG EDFNLQJ VKHHW IRUPV See 'HI¶V 0HP DW

± %ULHI RQ WKH &DVH RI 'RORUHV %DURW DW ± 0EHZH 'HS DW ± 'HIHQGDQW DOVR

PDLQWDLQV WKDW SODLQWLII GHOHWHG WKH SD\PHQW YRXFKHU WHPSODWH IURP KHU FRPSXWHU See 'HI¶V 0HP

DW  %ULHI RQ WKH &DVH RI 'RORUHV %DURW DW  0EHZH 'HS DW ± 7KLV FRPELQHG UDWLRQDOH

VKLIWV WKH EXUGHQ EDFN WR SODLQWLII WR GHPRQVWUDWH EDVHG RQ DOO RI WKH HYLGHQFH LQ WKH UHFRUG WKDW

WKH (PEDVV\¶V DVVHUWHG UHDVRQ ZDV QRW WKH DFWXDO UHDVRQ IRU WKH DGYHUVH DFWLRQ DQG WKDW GHIHQGDQW




                                                
LQWHQWLRQDOO\ GLVFULPLQDWHG DJDLQVW KHU RQ WKH EDVLV RI KHU DJH See Brady  )G DW 

FLWDWLRQV RPLWWHG

       $      3ODLQWLII PDGH RXW D SULPD IDFLH FDVH WR VKLIW WKH EXUGHQ WR GHIHQGDQW XQGHU
               WKH McDonnell Douglas WHVW

       7KH HOHPHQWV RI D SULPD IDFLH FDVH ZHUH HVWDEOLVKHG ILUVW WKHUH LV QR GLVSXWH WKDW SODLQWLII

LV D PHPEHU RI D SURWHFWHG FODVV DQG WKDW VKH ZDV WHUPLQDWHG IURP KHU MRE See 'HI¶V 62)  

 3O¶V 62)    see 'HI¶V 0HP DW  3O¶V 2SS DW  6HFRQG SODLQWLII¶V HOHYHQ\HDU

WHQXUH DW WKH (PEDVV\ DQG KHU UHFHLSW RI UHJXODU SD\ LQFUHDVHV ± ZKLFK VKH FRXOG HDUQ RQO\ LI KHU

SHUIRUPDQFH ZDV VDWLVIDFWRU\ WR KHU HPSOR\HU ± VKRZ WKDW VKH ZDV TXDOLILHG IRU KHU SRVLWLRQ See

Paquin  )G DW  ³>:@H EHOLHYH WKDW >SODLQWLII¶V@ WZHQW\\HDU WHQXUH DW )DQQLH 0DH DQG KLV

VHULHV RI SURPRWLRQV ZLWKLQ WKH 'HSDUWPHQW VXIILFH WR VKRZ WKDW KH ZDV TXDOLILHG IRU KLV SRVLWLRQ´

see also 'HI¶V 62)   3O¶V 62)   $QG WKH SDUWLHV GR QRW GLVSXWH WKDW SODLQWLII ZDV UHSODFHG

E\ VRPHRQH \RXQJHU WKDQ VKH ZDV DOWKRXJK WKHUH LV D GHDUWK RI VSHFLILFV LQ WKH UHFRUG See 'HI¶V

62)   3O¶V 62)   1R HPSOR\PHQW UHFRUGV IRU WKH UHSODFHPHQW KDYH EHHQ LQWURGXFHG EXW

SODLQWLII WHVWLILHG WKDW WKH UHSODFHPHQW ZDV ³LQ WKH UDQJH RI  WR ´ %DURW 'HS ±

       %      'HIHQGDQW KDV FRPH IRUZDUG ZLWK D OHJLWLPDWH QRQGLVFULPLQDWRU\ EDVLV IRU
               LWV DFWLRQV

       'HIHQGDQW KDV FRPH IRUZDUG ZLWK HYLGHQFH WKDW LW WHUPLQDWHG SODLQWLII EDVHG RQ KHU

UHVHQWIXO DWWLWXGH DQG KHU UHIXVDO WR SHUIRUP RUGLQDU\ VHFUHWDULDO GXWLHV LQ WKH ZDNH RI KHU

XQVXFFHVVIXO DWWHPSW WR JHW D UDLVH RQ 6HSWHPEHU  DQG EDVHG RQ KHU DOOHJHG GHOHWLRQ RI WKH

FRPSXWHUL]HG IRUPV WKDW HYHQLQJ 0EHZH WHVWLILHG WKDW SODLQWLII ZDV SODFHG RQ DGPLQLVWUDWLYH

OHDYH EHFDXVH ³VKH GLGQ¶W ZDQW WR GR KHU ZRUN    DIWHU KHU GHPDQG IRU WKH >SD\@ LQFUHPHQW´

0EHZH 'HSR. DW ± DQG WKDW VKH ZDV ³DVNLQJ IRU VSHFLDO WUHDWPHQW IRU FRQGLWLRQV WKDW LV

VXSSRVHG WR EH VWDQGDUG IRU HYHU\RQH´ Id. DW ± +H DWWULEXWHG WKH GHFLVLRQ WR WKH ZD\

VKH ZDV ³FRQGXFWLQJ KHUVHOI´ LQ WKDW VKH ZDV ³UHIXVLQJ WR GR    DVVLJQPHQWV JLYHQ WR GR´ DV ZHOO

                                                 
DV WR KHU GHOHWLRQ RI WKH SD\PHQW YRXFKHU WHPSODWH Id. DW ± see also 'HI¶V 0HP DW 

³0EHZH    EHOLHYHG %DURW KDG GHOHWHG SD\PHQW YRXFKHUV    IURP KHU FRPSXWHU DQG WKDW WKLV ±

WRJHWKHU ZLWK %DURW¶V UHIXVDO WR GR KHU ZRUN DQG KHU DWWLWXGH WRZDUG KHU GXWLHV ± FDXVHG 0EHZH

WRJHWKHU ZLWK 0EXOD WR SODFH %DURW RQ DGPLQLVWUDWLYH OHDYH DQG DOVR FDXVHG WKH $PEDVVDGRU

XOWLPDWHO\ WR WHUPLQDWH %DURW´

       3ODLQWLII¶V UHTXHVW IRU D UDLVH ZDV EDVHG LQ SDUW RQ KHU FODLP WKDW VKH KDG VDYHG WKH

(PEDVV\ PRQH\ E\ HOLPLQDWLQJ WKH QHHG IRU D SDUWLFXODU SDSHU IRUP 7KHUH LV QR GLVSXWH WKDW

LPPHGLDWHO\ DIWHU WKH UHTXHVW ZDV GHQLHG SODLQWLII ILUHG RII D ZDUQLQJ WR KHU VXSHUYLVRUV WR RUGHU

PRUH IRUPV 'HI¶V 62)   3O¶V 62)   6HSW  %DURW 0HPR 7KH PHPRUDQGXP VXJJHVWHG

WKDW VKH ZRXOG QR ORQJHU XVH WKH FRPSXWHUL]HG IRUPV WKDW VKH KDG SUHYLRXVO\ FUHDWHG DQG IRU ZKLFK

VKH DSSDUHQWO\ VWLOO IHOW VKH GHVHUYHG ILQDQFLDO FRPSHQVDWLRQ See 6HSW  0HPR %DURW 'HS DW

± ³4 :K\ GLG \RX WHOO WKHP WKDW WKH\ VKRXOG EX\ WKH IRUPV   " $ %HFDXVH , ZDQW

WKHP WR NQRZ WKDW WKH\ DUH VDYLQJ D ORW E\ XVLQJ ZKDW , KDYH GRQH DQG ZKDW , KDG IRUPDWWHG LQ P\

FRPSXWHU 7KH\ DUH VDYLQJ D ORW´ id. DW ± ³4 6R \RX ZHUH WHOOLQJ WKHP WKH\ FRXOGQ¶W

XVH \RXU IRUP DQ\PRUH"´ ³$ 1R 7KH\ FDQ VWLOO XVH %XW XS WR WKH WLPH ± ZKDW , ZDV WKLQNLQJ

LV ± , ZDV WKLQNLQJ WKDW PD\EH WKH\ ZRXOG VD\ 2ND\ ZH ZLOO JLYH \RX \RXU UDLVH VR WKDW ZH

FDQ ± \RX FDQ FRQWLQXH ZLWK ZKDW \RX DUH GRLQJ 0D\EH ZH ZLOO QRW EX\ ± ZKDW ZLOO EH WKH FRVW

RI ZKDW ZH ZLOO EH EX\LQJ ZH ZLOO MXVW JLYH LW WR \RX´

       $IWHU KHU VXSHUYLVRUV UHFHLYHG WKLV PHPR DQG DIWHU WKH\ FDPH WR WKH FRQFOXVLRQ WKDW

SODLQWLII KDG GHOHWHG WKH IRUP VKH KDG FUHDWHG IURP KHU FRPSXWHU WKH\ SODFHG KHU RQ DGPLQLVWUDWLYH

OHDYH 7KH OHWWHU LQIRUPLQJ SODLQWLII RI KHU OHDYH VWDWXV VWDWHG

               )XUWKHU WR WKH PHHWLQJ EHWZHHQ )LUVW 6HFUHWDU\ $FFRXQWV )LUVW 6HFUHWDU\
               3ROLWLFDO DQG $GPLQLVWUDWLRQ DQG \RXUVHOI UHJDUGLQJ PDWWHUV SHUWDLQLQJ WR
               \RXU GXWLHV DQG DIWHU VHULRXV FRQVLGHUDWLRQ RI WKH FLUFXPVWDQFHV
               VXUURXQGLQJ \RXU DFWLRQV WKHUHDIWHU LW KDV EHHQ GHFLGHG WR SODFH \RX RQ

                                                 
               LQGHILQLWH DGPLQLVWUDWLYH OHDYH ZLWK LPPHGLDWH HIIHFW SHQGLQJ UHYLHZ RI
               \RXU FDVH

$GPLQLVWUDWLYH /HDYH /HWWHU 7KH WHUPLQDWLRQ OHWWHU ZDV VLPLODU

               , ZULWH WR LQIRUP \RX WKDW IROORZLQJ WKH UHYLHZ RI WKH FLUFXPVWDQFHV WKDW OHG
               WR \RXU EHLQJ SODFHG RQ DGPLQLVWUDWLYH OHDYH RQ WK 6HSWHPEHU  WKH
               (PEDVV\ KDV GHFLGHG WKDW \RXU VHUYLFHV DUH QR ORQJHU UHTXLUHG E\ WKH
               *RYHUQPHQW RI WKH 5HSXEOLF RI =DPELD

7HUPLQDWLRQ /HWWHU

       7KHUH LV QR GLVSXWH WKDW SODLQWLII XQGHUVWRRG WKDW WKH OHWWHUV ZHUH UHIHUULQJ WR KHU

WUDQVPLVVLRQ RI WKH PHPRUDQGXP DIWHU WKH 6HSWHPEHU  PHHWLQJ 'HI¶V 62)   ³%DURW

XQGHUVWRRG WKH 6HSWHPEHU  OHWWHU¶V UHIHUHQFH WR µFLUFXPVWDQFHV VXUURXQGLQJ \RXU DFWLRQV

WKHUHDIWHU¶ WR PHDQ WKH UHDFWLRQ RI (PEDVV\ GLSORPDWLF SHUVRQQHO WR WKH %DURW  0HPR´

%DURW 'HS ± ³, ZDV WKLQNLQJ WKDW WKH\ UHYLHZ P\ FDVH ZKLFK LV PH KDYLQJ VXEPLWWHG WKH

PHPR UHTXHVW IRU WKH SXUFKDVH RI EDFNLQJ VKHHWV´ id. DW ± DFNQRZOHGJLQJ WKDW KHU

³XQGHUVWDQGLQJ´ RI ³FLUFXPVWDQFHV VXUURXQGLQJ \RXU DFWLRQV WKHUHDIWHU´ ZDV ³WKH PHPR WKDW >VKH@

JDYH WR 0U 0EXOD IRU WKH UHTXHVW RI WKH SD\PHQW YRXFKHUV DQG EDFNLQJ VKHHWV´ id. DW ±

 ³7KDW WKH VHULRXV DFWLRQV VXUURXQGLQJ ± VHULRXV DFWLRQ WKDW , PDGH DIWHU RXU PHHWLQJ ZDV

P\ VXEPLVVLRQ RI WKH UHTXHVW IRU SXUFKDVH RI IRUPV´ id. DW ± UHDGLQJ IURP %DURW GD\

SODQQHU HQWULHV ³)RU VHULRXV DFWLRQ GD\ DIWHU ZKLFK ZDV VXEPLWWLQJ PHPR UHTXHVW IRU SXUFKDVH

RI IRUPV EDFNLQJ VKHHWV DQG SD\PHQW YRXFKHUV -XVW D SURRI RI P\ FODLP WKDW WKH (PEDVV\ VDYHV

D ORW´ id. DW ± ³4 6R \RX¶UH DWWULEXWLQJ \RXU EHLQJ NLFNHG RXW RI WKH (PEDVV\ WR WKHLU

UHDFWLRQ WR \RXU PHPR UHTXHVW" $ ´ see also 3O¶V 62)   ³:KLOH 0V %DURW EHOLHYHV WKDW

WKH OHWWHU LV UHIHUHQFLQJ KHU 6HSWHPEHU   PHPRUDQGXP 0V %DURW EHOLHYHV WKDW WKH UHIHUHQFH

ZDV D SUHWH[WXDO UHDVRQ IRU SODFLQJ KHU RQ DGPLQLVWUDWLYH OHDYH´




                                                
        7KH (PEDVV\ KDV LQWURGXFHG HYLGHQFH WKDW WKH WHUPLQDWLRQ ZDV DOVR SUHGLFDWHG RQ WKH

PLVVLQJ FRPSXWHU WHPSODWH See %ULHI RQ WKH &DVH RI 'RORUHV %DURW DW ± 0EHZH 'HS DW

± ³4 6R \RX EHOLHYH WKDW 0V %DURW GHOHWHG SD\PHQW YRXFKHUV WKDW ZHUH SURJUDPPHG

RQ KHU FRPSXWHU" $ ´

        7KLV HYLGHQWLDU\ VKRZLQJ VKLIWV WKH EXUGHQ EDFN WR SODLQWLII XQGHU WKH McDonnell Douglas

WHVW




     7KLV LQWHUQDO PHPRUDQGXP GDWHG 0D\   GHVFULEHG WKH HYHQWV OHDGLQJ WR SODLQWLII¶V
WHUPLQDWLRQ

               $W WKH HQG RI WKH PHHWLQJ RXU RSLQLRQ ZDV WKDW WKH PHHWLQJ ZDV KHOG LQ D
               FRUGLDO DQG IULHQGO\ DWPRVSKHUH DQG WKDW ZH HQGHG WKH PHHWLQJ LQ PXWXDO
               DJUHHPHQW /DWHU LQ WKH HYHQLQJ DURXQG SP )LUVW 6HFUHWDU\ $FFRXQWV
               0U )UDQN 0EHZH LQIRUPHG 0LQLVWHU &RXQVHOORU 0U &KLR]D DQG )LUVW
               6HFUHWDU\ SROLWLFDO $GPLQLVWUDWLRQ 0U 0EXOD WKDW WKH FRPSXWHUL]HG
               DFFRXQWV SD\PHQW YRXFKHU WHPSODWH KDG EHHQ GHOHWHG IURP WKH FRPSXWHU E\
               0V %DURW DQG WKDW WKLV ZDV GXH WR WKH IDFW WKDW VKH ZDV QRW KDSS\ EHFDXVH
               VKH KDG QRW UHFHLYHG D VDODU\ LQFUHDVH DQG EHFDXVH VKH KDG QRW EHHQ SDLG
               KHU  ERQXV DV VKH KDG GHPDQGHG IRU VRPH WLPH ,W ZDV DOVR OHDUQW WKDW
               VKH IHOW WKDW WKH FRPSXWHUL]HG SD\PHQW YRXFKHUV ZHUH KHU LQWHOOHFWXDO
               SURSHUW\ 'XH WR WKH VHULRXVQHVV RI WKH DOOHJDWLRQV DQG WKH DEVHQFH IURP
               VWDWLRQ RI WKHQ $PEDVVDGRU 'U ,QRQJH 0ELNXVLWD /HZDQLND D GHFLVLRQ ZDV
               PDGH E\ WKH PLVVLRQ DGPLQLVWUDWLRQ WKH VDPH QLJKW WK 6HSWHPEHU  WR
               LPPHGLDWHO\ SODFH 0V %DURW RQ DGPLQLVWUDWLYH OHDYH VXVSHQVLRQ SHQGLQJ
               WKH DUULYDO RI WKH $PEDVVDGRU   

               8SRQ WKH $PEDVVDGRU¶V DUULYDO EDFN WR VWDWLRQ VKH ZDV EULHIHG DERXW ZKDW
               KDG WUDQVSLUHG GXULQJ KHU DEVHQFH DQG LQIRUPHG WKDW WKH GHFLVLRQ WR VXVSHQG
               0V %DURW ZDV RQO\ DQ LQWHULP PHDVXUH DQG WKDW GXH WR WKH VHULRXVQHVV RI
               WKH DOOHJHG RIIHQFH $GPLQLVWUDWLRQ KDG GHFLGHG WR UHFRPPHQG WKDW
               XOWLPDWHO\ KHU HPSOR\PHQW ZLWK WKH HPEDVV\ KDG EHFRPH XQWHQDEOH DQG
               VXFK VKRXOG EH WHUPLQDWHG 7KH $PEDVVDGRU ZDV LQ DJUHHPHQW DQG WKHUHIRUH
               ZHQW DKHDG DQG VLJQHG D OHWWHU RI WHUPLQDWLRQ RI HPSOR\PHQW GDWHG VW
               2FWREHU 

%ULHI RQ WKH &DVH RI 'RORUHV %DURW DW ±

                                               
         &     3ODLQWLII KDV SUHVHQWHG VRPH HYLGHQFH WKDW RQH RI WKH VWDWHG UHDVRQV IRU KHU
                WHUPLQDWLRQ ZDV SUHWH[WXDO

         $ SODLQWLII FDQ GHPRQVWUDWH WKDW WKH HPSOR\HU¶V H[SODQDWLRQ IRU KLV GLVFKDUJH ZDV

SUHWH[WXDO E\ SURYLGLQJ HYLGHQFH IURP ZKLFK D UHDVRQDEOH MXU\ FRXOG ILQG WKDW WKH HPSOR\HU¶V

SURIIHUHG ODZIXO UHDVRQV IRU DFWLQJ DUH ³XQZRUWK\ RI FUHGHQFH´ Reeves  86 DW  TXRWLQJ

Tx. Dep’t of Cmty. Affairs v. Burdine  86                    6KRZLQJ SUHWH[W

WKRXJK ³UHTXLUHV PRUH WKDQ VLPSO\ FULWLFL]LQJ WKH HPSOR\HU¶V GHFLVLRQPDNLQJ SURFHVV´ Hairston

v. Vance-Cooks  )G   '& &LU  ,W LV QRW VXIILFLHQW WR ³VKRZ WKDW D UHDVRQ

JLYHQ IRU D MRE DFWLRQ >ZDV@ QRW MXVW RU IDLU RU VHQVLEOH´ QRU LV LW VXIILFLHQW WR FKDOOHQJH ³WKH

µFRUUHFWQHVV RU GHVLUDELOLW\¶ RI >WKH@ UHDVRQV RIIHUHG´ Fischbach v. D.C. Dep’t of Corrs.  )G

  '& &LU  TXRWLQJ Pignato v. Am. Trans Air, Inc.  )G   WK &LU



         &RXUWV KDYH VXJJHVWHG WKDW D SODLQWLII PD\ SRLQW WR ³FKDQJHV DQG LQFRQVLVWHQFLHV LQ WKH

VWDWHG UHDVRQV IRU WKH DGYHUVH DFWLRQ´ DV D PHDQV RI VKRZLQJ SUHWH[W Brady  )G DW  Q

³>7@KH HPSOR\HH PD\ DWWHPSW WR GHPRQVWUDWH WKDW WKH HPSOR\HU LV PDNLQJ XS RU O\LQJ DERXW WKH

XQGHUO\LQJ IDFWV WKDW IRUPHG WKH SUHGLFDWH IRU WKH HPSOR\PHQW GHFLVLRQ´ Id. DW  $QG D

SODLQWLII ³PLJKW DOVR HVWDEOLVK SUHWH[W ZLWK HYLGHQFH WKDW D IDFWXDO GHWHUPLQDWLRQ XQGHUO\LQJ DQ

DGYHUVH HPSOR\PHQW DFWLRQ LV HJUHJLRXVO\ ZURQJ´ Burley v. Nat’l Passenger Rail Corp.  )G

  '& &LU 

         ,Q KHU RSSRVLWLRQ WR WKH VXPPDU\ MXGJPHQW PRWLRQ SODLQWLII FRQWHQGV WKDW WKHUH LV D

JHQXLQH GLVSXWH DV WR ZKHWKHU GHIHQGDQW¶V SURIIHUHG UHDVRQ IRU WHUPLQDWLQJ KHU ± QDPHO\ WKH

³FLUFXPVWDQFHV´ DIWHU WKH 6HSWHPEHU  PHHWLQJ DERXW KHU VHFUHWDULDO GXWLHV DQG UHTXHVW IRU D VDODU\

LQFUHDVH ± ZDV WKH WUXH UHDVRQ IRU KHU WHUPLQDWLRQ See 3O¶V 2SS DW ± 6KH DGYDQFHV WZR

PDLQ DUJXPHQWV  WKDW GHIHQGDQW¶V VKLIWLQJ UHDVRQV IRU LWV GHFLVLRQ WR WHUPLQDWH KHU LV HYLGHQFH


                                                
RI GLVFULPLQDWLRQ DQG  WKDW GHIHQGDQW¶V EHOLHI WKDW VKH GHOHWHG WKH FRPSXWHU ILOHV ZDV QRW

KRQHVWO\ DQG UHDVRQDEO\ KHOG See 3O¶V 2SS DW ±

                    6KLIWLQJ ([SODQDWLRQV IRU 3ODLQWLII¶V 7HUPLQDWLRQ

       3ODLQWLII DUJXHV WKDW WKH SUHWH[WXDO QDWXUH RI GHIHQGDQW¶V H[SODQDWLRQ FDQ EH LQIHUUHG IURP

WKH IDFW WKDW GHIHQGDQW RIIHUHG ³VKLIWLQJ´ H[SODQDWLRQV IRU KHU WHUPLQDWLRQ See 3O¶V 2SS DW ±

 6KH SRLQWV WR WKH 6HSWHPEHU  OHWWHU SODFLQJ KHU RQ DGPLQLVWUDWLYH OHDYH ZKLFK VWDWHV WKDW

GHIHQGDQW ZDV GRLQJ VR ³DIWHU VHULRXV FRQVLGHUDWLRQ RI WKH FLUFXPVWDQFHV VXUURXQGLQJ >KHU@

DFWLRQV´ DIWHU WKH PHHWLQJ ³UHJDUGLQJ PDWWHUV SHUWDLQLQJ WR >KHU@ GXWLHV´ $GPLQLVWUDWLYH /HDYH

/HWWHU 7KDW VDPH GD\ &KLR]D LQIRUPHG WKH $PEDVVDGRU WKDW SODLQWLII KDG EHHQ SODFHG RQ

DGPLQLVWUDWLYH OHDYH VWDWLQJ WKDW WKHUH KDG EHHQ ³PLVXQGHUVWDQGLQJV´ ZLWK SODLQWLII DQG WKDW WKH

³PDWWHUV ZHUH RYHU VDODU\ LQFUHDVH DQG IDLOXUH RQ WKH SDUW RI 0V %DURW WR FDUU\ RXW KHU URXWLQH

ZRUN´ ([  WR 'HI¶V 0RW >'NW  @ 7KH 1RYHPEHU   WHUPLQDWLRQ OHWWHU LQIRUPHG

SODLQWLII WKDW ³IROORZLQJ WKH UHYLHZ RI WKH FLUFXPVWDQFHV WKDW OHG WR >KHU@ EHLQJ SODFHG RQ

DGPLQLVWUDWLYH OHDYH    WKH (PEDVV\ KDV GHFLGHG WKDW >KHU@ VHUYLFHV DUH QR ORQJHU UHTXLUHG    ´

7HUPLQDWLRQ /HWWHU

       3ODLQWLII QRWHV WKDW VKH ZDV SDLG RQH PRQWK¶V VDODU\ DW WKH WLPH RI KHU WHUPLQDWLRQ DQG WKDW

VKH ZRXOG QRW KDYH EHHQ HOLJLEOH IRU WKH SD\PHQW XQGHU KHU (PSOR\PHQW $JUHHPHQW LI VKH KDG

EHHQ WHUPLQDWHG IRU D GLVFLSOLQDU\ UHDVRQ 3O¶V 2SS DW  6KH DUJXHV WKDW DOO RI KHU HPSOR\HU¶V

FRQWHPSRUDQHRXV VWDWHPHQWV DQG DFWLRQV DUH FRQVLVWHQW ZLWK D QRQGLVFLSOLQDU\ UHDVRQ IRU WKH

WHUPLQDWLRQ DQG WKDW GHIHQGDQW GLG QRW ³UHYHUVH FRXUVH DQG VWDWH 0V %DURW ZDV WHUPLQDWHG IRU D

GLVFLSOLQDU\ UHDVRQ´ WKDW LV IRU GHOHWLQJ FRPSXWHU ILOHV XQWLO GXULQJ WKH ODWHU DGPLQLVWUDWLYH

SURFHVV Id. DW 




                                                 
       %XW WKH ODQJXDJH XVHG LQ WKH  GRFXPHQWV ZDV TXLWH EURDG DQG WKH UHIHUHQFHV WR WKH

³FLUFXPVWDQFHV´ RQ 6HSWHPEHU  IDLUO\ LQFOXGH ERWK WKH PHPRUDQGXP DQG WKH GHOHWLRQ RI WKH

FRPSXWHU ILOHV 6R SODLQWLII KDV QRW SRLQWHG WR HYLGHQFH RI ³FKDQJHV RU LQFRQVLVWHQFLHV´ LQ

GHIHQGDQW¶V VWDWHG UHDVRQV 0RUHRYHU ZKLOH WKH (PSOR\PHQW $JUHHPHQW UHTXLUHG WKH (PEDVV\

WR JLYH SODLQWLII RQH PRQWK¶V QRWLFH RU RQH PRQWK¶V VDODU\ LQ OLHX RI QRWLFH LI VKH ZDV ILUHG IRU D

QRQGLVFLSOLQDU\ UHDVRQ LW GLG QRW EDU WKH (PEDVV\ IURP GRLQJ VR LI VKH ZDV ILUHG IRU D GLVFLSOLQDU\

UHDVRQ See ([  WR 'HI¶V 0RW >'NW  @ DW  ³    ,Q VXFK D FDVH \RX ZLOO EH JLYHQ RQH  PRQWK¶V QRWLFH

RU SDLG  PRQWK¶V VDODU\ LQ OLHX RI QRWLFH´

                 'HIHQGDQW¶V +RQHVW DQG 5HDVRQDEOH %HOLHI

       3ODLQWLII DOVR DUJXHV WKDW HYHQ LI GHIHQGDQW ILUHG KHU EDVHG RQ WKH EHOLHI WKDW VKH KDG GHOHWHG

WKH FRPSXWHUL]HG ILOHV WKDW EHOLHI ZDV QRW KRQHVWO\ DQG UHDVRQDEO\ KHOG 3O¶V 2SS DW ± 7KH

&RXUW FRQFOXGHV WKDW ZKLOH SODLQWLII KDV QRW FRPH IRUZDUG ZLWK HYLGHQFH WKDW ZRXOG OHDG D MXU\ WR

FRQFOXGH WKDW KHU VXSHUYLVRUV GLG QRW VLQFHUHO\ EHOLHYH VKH KDG GHOHWHG WKH ILOH VKH KDV SUHVHQWHG

VRPH HYLGHQFH WKDW WKHLU EHOLHI ZDV QRW UHDVRQDEOH

       ³2QFH WKH HPSOR\HU KDV DUWLFXODWHG D QRQGLVFULPLQDWRU\ H[SODQDWLRQ IRU LWV DFWLRQ    WKH

LVVXH LV QRW WKH FRUUHFWQHVV RU GHVLUDELOLW\ RI >WKH@ UHDVRQV RIIHUHG    >EXW@ ZKHWKHU WKH HPSOR\HU

KRQHVWO\ EHOLHYHV LQ WKH UHDVRQV LW RIIHUV´ Fischbach  )G DW  LQWHUQDO TXRWDWLRQ PDUNV

RPLWWHG ³,I WKH HPSOR\HU¶V VWDWHG EHOLHI DERXW WKH XQGHUO\LQJ IDFWV LV UHDVRQDEOH LQ OLJKW RI WKH

HYLGHQFH    WKHUH RUGLQDULO\ LV QR EDVLV IRU SHUPLWWLQJ D MXU\ WR FRQFOXGH WKDW WKH HPSOR\HU LV O\LQJ

DERXW WKH XQGHUO\LQJ IDFWV´ Brady  )G DW 

       ,Q HYDOXDWLQJ WKH HPSOR\HU¶V VWDWHG UHDVRQ WKH &RXUW PXVW DVVHVV ZKHWKHU WKH VWDWHG UHDVRQ

LV ERWK ³KRQHVW´ DQG ³UHDVRQDEOH´ DeJesus  )G DW 



                                                   
               7R EH FOHDU FRXUWV VKRXOG QRW HYDOXDWH WKH UHDVRQDEOHQHVV RI WKH HPSOR\HU¶V
               EXVLQHVV GHFLVLRQV VXFK DV ZKHWKHU LW PDGH ILQDQFLDO VHQVH WR WHUPLQDWH DQ
               HPSOR\HH ZKR JHQHUDWHG VXEVWDQWLDO UHYLHZ ZH DUH QRW µD VXSHUSHUVRQQHO
               GHSDUWPHQW WKDW UHH[DPLQHV DQ HQWLW\¶V EXVLQHVV GHFLVLRQV 5DWKHU WKH
               IDFWILQGHU LV WDVNHG ZLWK HYDOXDWLQJ WKH UHDVRQDEOHQHVV RI WKH
               GHFLVLRQPDNHU¶V belief EHFDXVH KRQHVW\ DQG UHDVRQDEOHQHVV DUH OLQNHG D
               EHOLHI PD\ EH VR XQUHDVRQDEOH WKDW D IDFWILQGHU FRXOG VXVSHFW LW ZDV QRW
               KRQHVWO\ KHOG

Id.

       7KH HYLGHQFH LQ WKH UHFRUG HVWDEOLVKHV WKDW WKH GHFLVLRQPDNHUV KRQHVWO\ EHOLHYHG WKDW

SODLQWLII ZDV UHIXVLQJ WR GR KHU URXWLQH VHFUHWDULDO GXWLHV DQG WKDW VKH KDG GHOHWHG WKH FRPSXWHUL]HG

IRUPV $IWHU WKH PHHWLQJ LQ ZKLFK SODLQWLII KDG DJUHHG WR UHWXUQ WR KHU VHFUHWDULDO GXWLHV SODLQWLII

LPPHGLDWHO\ LQIRUPHG KHU VXSHUYLVRUV WKDW WKH (PEDVV\ ZRXOG QHHG WR SXUFKDVH WKH SDSHU IRUPV

WKDW VKH KDG SUHYLRXVO\ GHYLVHG D FRPSXWHUL]HG IRUP WR UHSODFH 0EHZH LQWHUSUHWHG WKLV DV D WKUHDW

WR UHIXVH WR XVH WKH FRPSXWHUL]HG IRUPV XQOHVV WKH (PEDVV\ FRPSHQVDWHG KHU IRU FUHDWLQJ WKHP

$QG SODLQWLII DGPLWWHG DV PXFK LQ KHU GHSRVLWLRQ 6KH WHVWLILHG WKDW KHU MRE DV D VHFUHWDU\ RQO\

LQYROYHG SDSHU IRUPV DQG WKDW VKH ZDQWHG GHIHQGDQW ³WR NQRZ WKDW WKH >FRPSXWHUL]HG@ RQH WKDW

>VKH@ GLG ZDV YHU\ XVHIXO 7KH\ ZHUH VDYLQJ EHFDXVH    RI ZKDW >VKH@ GLG 6R >VKH@ KDG WR EH

FRPSHQVDWHG IRU ZKDW >VKH@ GLG´ %DURW 'HS DW ± &RQFHUQHG E\ SODLQWLII¶V UHDFWLRQ

IROORZLQJ WKH PHHWLQJ 0EHZH ORJJHG RQ WR SODLQWLII¶V FRPSXWHU WR JDLQ DFFHVV WR WKH HOHFWURQLF

YHUVLRQV RI WKH IRUPV $IWHU KH ORRNHG IRU WKH IRUPV LQ WKHLU XVXDO VSRW DQG GLG QRW ILQG WKHP

0EHZH FRQFOXGHG WKDW SODLQWLII KDG GHOHWHG WKHP DQG SURPSWO\ UHSRUWHG KLV ILQGLQJV WR KLV

VXSHUYLVRU 0EXOD %DVHG RQ WKHVH FLUFXPVWDQFHV WKH (PEDVV\ GHFLGHG WR SODFH SODLQWLII RQ

DGPLQLVWUDWLYH OHDYH DQG WKHQ WR WHUPLQDWH KHU

       :KLOH SODLQWLII KDV QRW SRLQWHG WR DQ\ IDFWV WKDW ZRXOG VKRZ WKDW WKHVH ZLWQHVVHV KDYH EHHQ

GLVKRQHVW DERXW WKHLU WKRXJKWV WKDW HYHQLQJ VKH KDV FRPH IRUZDUG ZLWK VRPH HYLGHQFH WKDW JLYHV

ULVH WR D JHQXLQH GLVSXWH RI IDFW FRQFHUQLQJ WKH UHDVRQDEOHQHVV RI WKHLU EHOLHI WKDW VKH GHOHWHG WKH


                                                  
IRUP 0EHZH WHVWLILHG WKDW KH DQG 0EXOD ORRNHG IRU WKH YRXFKHU ILOH DQG WKDW VLQFH WKH\ ZHUH

XQDEOH WR ORFDWH LW WKH\ EHOLHYHG SODLQWLII KDG GHOHWHG LW %XW 0EHZH DGPLWWHG WKDW WKH\ ³QHYHU

WDONHG WR KHU´ DQG ³QHYHU DVNHG KHU´ LI VKH KDG GHOHWHG WKH YRXFKHU WHPSODWH RU LI VKH KDG MXVW

PRYHG WKH ILOH DQG WKH\ GLG QRW VHDUFK WKH FRPSXWHU WR DVFHUWDLQ ZKHWKHU WKHUH ZDV D ORJ LQGLFDWLQJ

WKDW D ILOH KDG EHHQ HUDVHG See 0EHZH 'HS DW ± 0HDQZKLOH SODLQWLII WHVWLILHG LQ KHU

GHSRVLWLRQ DQG DYHUUHG LQ D GHFODUDWLRQ WKDW VKH GLG QRW GHOHWH WKH ILOH DQG WKDW VKH DFWXDOO\ XVHG

WKH YRXFKHU WHPSODWH RQ WKH PRUQLQJ RI 6HSWHPEHU  WR SUHSDUH D SD\PHQW YRXFKHU IRU WKH

$PEDVVDGRU¶V FDU See %DURW 'HS DW ± ([  WR 3O¶V 2SS $II RI 'RORUHV %DURW

>'NW  @ ³%DURW $II´   6KH LQVLVWV WKDW LI 0EHZH KDG MXVW VSRNHQ WR KHU VKH ³ZRXOG KDYH

VKRZQ >WKH ILOH@ WR KLP DV VKH ZDV XVLQJ WKH ILOH WKH PRUQLQJ RI KHU WHUPLQDWLRQ´ 3O¶V 2SS DW



       7KH &RXUW FRXOG ILQG WKDW WKHVH FRQFHUQV UHODWH WR WKH TXDOLW\ RI GHIHQGDQW¶V EXVLQHVV

MXGJPHQW DQG GHFLVLRQ PDNLQJ ZKLFK RUGLQDULO\ LV QRW D EDVLV WR ILQG WKH HPSOR\HU¶V UHDVRQV WR EH

SUHWH[WXDO %XW WKHUH LV FDVH ODZ WKDW KROGV WKDW LI D UHDVRQDEOH MXU\ FRXOG ILQG WKDW WKHUH LV

VRPHWKLQJ GHILFLHQW RU ³ILVK\´ DERXW WKH SURFHGXUH WKDW WKH HPSOR\HU XVHG LQ VXEMHFWLQJ SODLQWLII

WR DQ DGYHUVH HPSOR\PHQW DFWLRQ LW PLJKW TXHVWLRQ ZKHWKHU GHIHQGDQW¶V FRQGXFW ZDV D

³UHDVRQDEO\ REMHFWLYH DVVHVVPHQW RI WKH FLUFXPVWDQFHV RU LQVWHDG DQ LQTXLU\ FRORUHG´ E\

GLVFULPLQDWLRQ See Mastro v. Potomac Elec. Power Co.  )G   '& &LU 

KROGLQJ WKDW WKHUH ZDV HYLGHQFH IURP ZKLFK D UHDVRQDEOH MXU\ FRXOG FRQFOXGH WKDW GHIHQGDQW¶V

VWDWHG UHDVRQV IRU WHUPLQDWLQJ KLP ZHUH SUHWH[WXDO SDUWLFXODUO\ LQ OLJKW RI UHFRUG HYLGHQFH WKDW WKH




                                                 
LQYHVWLJDWLRQ ZKLFK ZDV FHQWUDO WR DQG FXOPLQDWHG LQ SODLQWLII¶V WHUPLQDWLRQ ZDV IODZHG DQG

XQIDLU TXRWLQJ Fischbach  )G DW 

        ,Q OLJKW RI WKDW DXWKRULW\ WKH &RXUW FRQFOXGHV WKDW SODLQWLII KDV LGHQWLILHG VRPH JURXQGV IRU

D MXU\ WR TXHVWLRQ ZKHWKHU WKH VXSHUYLVRUV¶ EHOLHI WKDW VKH GHOHWHG WKH FRPSXWHUL]HG YRXFKHU

WHPSODWH ZDV REMHFWLYHO\ UHDVRQDEOH HYHQ LI LW ZDV KRQHVWO\ KHOG 7KHUHIRUH VKH KDV DGGXFHG

VRPH HYLGHQFH WKDW FRXOG VXSSRUW D ILQGLQJ WKDW WKLV DVSHFW RI WKH (PEDVV\¶V VWDWHG QRQ

GLVFULPLQDWRU\ UDWLRQDOH ZDV QRW DQ DFWXDO UHDVRQ IRU SODLQWLII¶V WHUPLQDWLRQ

        %XW WKH TXHVWLRQ WR EH UHVROYHG DW WKLV VWDJH LV ZKHWKHU EDVHG RQ DQ H[DPLQDWLRQ RI WKH

HQWLUH UHFRUG LQFOXGLQJ WKH HYLGHQFH UHOLHG XSRQ WR HVWDEOLVK WKH SULPD IDFLH FDVH WKH SODLQWLII KDV

DGGXFHG VXIILFLHQW HYLGHQFH WR HQDEOH D UHDVRQDEOH MXU\ WR FRQFOXGH WKDW WKH HPSOR\HU¶V OHJLWLPDWH

UDWLRQDOH ZDV QRW WKH DFWXDO UHDVRQ ³DQG WKDW WKH HPSOR\HU LQWHQWLRQDOO\ GLVFULPLQDWHG DJDLQVW WKH

HPSOR\HH´ Brady  ) G DW  *LYHQ WKH FRPELQDWLRQ RI UHDVRQV SURIIHUHG E\ WKH HPSOR\HU

DQG WKH DEVHQFH RI DQ\ RWKHU HYLGHQFH RI GLVFULPLQDWRU\ LQWHQW WKH &RXUW FRQFOXGHV WKDW VKH KDV

QRW

       '     $ UHDVRQDEOH MXURU FRXOG QRW ILQG EDVHG RQ WKLV UHFRUG LQ LWV HQWLUHW\ WKDW
              SODLQWLII ZDV ILUHG ³EHFDXVH RI´ KHU DJH

        'RHV WKH H[LVWHQFH RI IDFWV WKDW PLJKW OHDG D MXU\ WR TXHVWLRQ WKH DGHTXDF\ RI WKH (PEDVV\¶V

LQYHVWLJDWLRQ LQWR WKH PLVVLQJ ILOH SUHFOXGH WKH HQWU\ RI VXPPDU\ MXGJPHQW IRU GHIHQGDQW LQ WKLV

FDVH" 7KH '& &LUFXLW KDV REVHUYHG

               ,Q DQ DSSURSULDWH FDVH WKH IDFWILQGHU¶V GLVEHOLHI RI WKH UHDVRQV SXW IRUZDUG
               E\ WKH GHIHQGDQW ZLOO DOORZ LW WR LQIHU LQWHQWLRQDO GLVFULPLQDWLRQ $OWKRXJK

      7KH '& &LUFXLW KDV DOVR REVHUYHG WKDW ZKHUH DQ HPSOR\HU¶V FRQGXFW DSSHDUV VR
³LQFRPSOHWH WKDW D IDFWILQGHU FRXOG FRQFOXGH WKDW WKH HPSOR\HU VRXJKW QRW WR GLVFRYHU WKH WUXWK
EXW WR FRYHU XS LWV RZQ GLVFULPLQDWLRQ´ D IDFWILQGHU FRXOG ILQG SUHWH[W Burley  )G DW 
%XW LQ WKH Burley FDVH WKH FRXUW FRQFOXGHG WKDW VLQFH WKH IDLOXUH WR UHYLHZ D YLGHRWDSH GXULQJ WKH
LQYHVWLJDWLRQ ZRXOG QRW KDYH UHYHDOHG DQ\ IDFWV WKDW ZRXOG KDYH DIIHFWHG WKH GLVFLSOLQDU\ DFWLRQ
QR UHDVRQDEOH MXU\ FRXOG FRQFOXGH WKDW WKH GHIHQGDQW¶V DFWLRQV ZHUH PRWLYDWHG E\ UDFH EDVHG RQ
WKDW RPLVVLRQ DORQH
                                                 
               UHEXWWDO HYLGHQFH DORQH ZLOO QRW DOZD\V VXIILFH WR SHUPLW DQ LQIHUHQFH RI
               GLVFULPLQDWLRQ ZH GR QRW URXWLQHO\ UHTXLUH SODLQWLIIV WR VXEPLW HYLGHQFH
               RYHU DQG DERYH UHEXWWLQJ WKH HPSOR\HU¶V VWDWHG H[SODQDWLRQ LQ RUGHU WR DYRLG
               VXPPDU\ MXGJPHQW

DeJesus  )G DW  LQWHUQDO FLWDWLRQV HGLWV DQG TXRWDWLRQ PDUNV RPLWWHG see also id.

REVHUYLQJ WKDW ³>W@KHUH LV QR HDV\ DQVZHU´ WR ZKDW DGGLWLRQDO VKRZLQJ RI LQWHQWLRQDO

GLVFULPLQDWLRQ D SODLQWLII PXVW PDNH WR VXUYLYH VXPPDU\ MXGJPHQW RQFH WKHUH LV VXIILFLHQW FDXVH

WR GRXEW WKH HPSOR\HU¶V SURIIHUHG UHDVRQ +RZHYHU LQ WKH &RXUW¶V YLHZ WKLV LV D FDVH ZKHUH WKH

DGGLWLRQ RI WKH UHEXWWDO HYLGHQFH WR WKH UHVW RI WKH UHFRUG GRHV QRW VXIILFH WR VXSSRUW DQ LQIHUHQFH

RI GLVFULPLQDWLRQ

       7KH 6XSUHPH &RXUW KDV HPSKDVL]HG WKDW ³DOWKRXJK WKH McDonnell Douglas SUHVXPSWLRQ

VKLIWV WKH EXUGHQ RI production WR WKH GHIHQGDQW µWKH XOWLPDWH EXUGHQ RI SHUVXDGLQJ WKH WULHU RI

IDFW WKDW WKH GHIHQGDQW LQWHQWLRQDOO\ GLVFULPLQDWHG DJDLQVW WKH SODLQWLII UHPDLQV DW DOO WLPHV ZLWK WKH

SODLQWLII¶´ Hicks  86 DW  HPSKDVLV LQ RULJLQDO LQWHUQDO HGLWV RPLWWHG TXRWLQJ Burdine




                                                  
 86 DW  $QG ZKLOH ³D SODLQWLII¶V SULPD IDFLH FDVH FRPELQHG ZLWK VXIILFLHQW HYLGHQFH WR

ILQG WKH HPSOR\HU¶V DVVHUWHG MXVWLILFDWLRQ LV IDOVH PD\ SHUPLW WKH WULHU RI IDFW WR FRQFOXGH WKDW WKH

HPSOR\HU XQODZIXOO\ GLVFULPLQDWHG´ Reeves  86 DW  WKH &RXUW KDV FDXWLRQHG ³>W@KLV LV

QRW WR VD\ WKDW VXFK D VKRZLQJ E\ WKH SODLQWLII ZLOO always EH DGHTXDWH´ WR HVWDEOLVK OLDELOLW\ Id.

HPSKDVLV LQ RULJLQDO

               &HUWDLQO\ WKHUH ZLOO EH LQVWDQFHV ZKHUH DOWKRXJK WKH SODLQWLII KDV
               HVWDEOLVKHG D SULPD IDFLH FDVH DQG VHW IRUWK HYLGHQFH WR UHMHFW WKH
               GHIHQGDQW¶V H[SODQDWLRQ QR UDWLRQDO IDFWILQGHU FRXOG FRQFOXGH WKDW WKH
               DFWLRQ ZDV GLVFULPLQDWRU\ )RU LQVWDQFH DQ HPSOR\HU ZRXOG EH HQWLWOHG WR
               MXGJPHQW DV D PDWWHU RI ODZ LI WKH UHFRUG FRQFOXVLYHO\ UHYHDOHG VRPH RWKHU
               QRQGLVFULPLQDWRU\ UHDVRQ IRU WKH HPSOR\HU¶V GHFLVLRQ RU LI WKH SODLQWLII
               FUHDWHG RQO\ D ZHDN LVVXH RI IDFW DV WR ZKHWKHU WKH HPSOR\HU¶V UHDVRQ ZDV
               XQWUXH DQG WKHUH ZDV DEXQGDQW DQG XQFRQWURYHUWHG LQGHSHQGHQW HYLGHQFH
               WKDW QR GLVFULPLQDWLRQ KDG RFFXUUHG

Id.


      ,Q Hicks WKH &RXUW ZDV DGGUHVVLQJ D VLWXDWLRQ ZKHUH WKH &RXUW RI $SSHDOV KDG FDOOHG IRU D
GLUHFWHG YHUGLFW DIWHU WKH SODLQWLII KDG UHEXWWHG WKH GHIHQGDQW¶V QRQGLVFULPLQDWRU\ UHDVRQ 7KH
&RXUW PDGH LW FOHDU WKDW PHUHO\ FRPLQJ IRUZDUG ZLWK VRPH HYLGHQFH WR XQGHUPLQH WKH GHIHQGDQW¶V
FODLP RI D UHDVRQDEOH EDVLV IRU LWV DFWLRQ LV QRW DOZD\V HQRXJK WR FDUU\ WKH GD\ IRU WKH SODLQWLII
LQGHHG LW GHYRWHG VHYHUDO SDJHV RI LWV RSLQLRQ WR GLVSHOOLQJ WKH GLVVHQW¶V FRQWHQWLRQ WKDW LWV UXOLQJ
FRXOG EH UHDG WR VWDQG IRU WKDW SULQFLSOH

               :H KDYH QR DXWKRULW\ WR LPSRVH OLDELOLW\ XSRQ DQ HPSOR\HU IRU DOOHJHG
               GLVFULPLQDWRU\ HPSOR\PHQW SUDFWLFHV XQOHVV DQ DSSURSULDWH IDFWILQGHU
               GHWHUPLQHV DFFRUGLQJ WR SURSHU SURFHGXUHV that the employer has
               unlawfully discriminated :H PD\ DFFRUGLQJ WR WUDGLWLRQDO SUDFWLFH
               HVWDEOLVK FHUWDLQ PRGHV DQG RUGHUV RI SURRI LQFOXGLQJ DQ LQLWLDO UHEXWWDEOH
               SUHVXPSWLRQ RI WKH VRUW ZH GHVFULEHG HDUOLHU LQ WKLV RSLQLRQ ZKLFK ZH
               EHOLHYH McDonnell Douglas UHSUHVHQWV %XW QRWKLQJ LQ ODZ ZRXOG SHUPLW
               XV WR VXEVWLWXWH IRU WKH UHTXLUHG ILQGLQJ WKDW WKH HPSOR\HU
V DFWLRQ ZDV WKH
               SURGXFW RI XQODZIXO GLVFULPLQDWLRQ WKH PXFK GLIIHUHQW DQG PXFK OHVVHU
               ILQGLQJ WKDW WKH HPSOR\HU¶V H[SODQDWLRQ RI LWV DFWLRQ ZDV QRW EHOLHYDEOH

 86 DW ± HPSKDVLV LQ RULJLQDO see also Aka  )G DW   KROGLQJ WKDW
HYHQ WKRXJK D ³SODLQWLII¶V GLVFUHGLWLQJ RI DQ HPSOR\HU¶V VWDWHG UHDVRQ IRU LWV HPSOR\PHQW GHFLVLRQ
LV HQWLWOHG WR FRQVLGHUDEOH ZHLJKW´ LW GRHV ³QRW DXWRPDWLFDOO\ HQWLWOH WKH SODLQWLII WR MXGJPHQW DV D
PDWWHU RI ODZ´ :KLOH WKRVH FDVHV DURVH LQ D GLIIHUHQW SURFHGXUDO SRVWXUH WKH\ XQGHUVFRUH WKH
QHFHVVLW\ RI D VKRZLQJ RI GLVFULPLQDWRU\ LQWHQW

                                                 
       +HUH SODLQWLII KDV PHW WKH EDUH ERQHV UHTXLUHPHQWV IRU D SULPD IDFLH FDVH DQG VKH SXW

IRUZDUG D UHDVRQ ZK\ D MXU\ FRXOG TXHVWLRQ WKH UHDVRQDEOHQHVV LI QRW WKH YHUDFLW\ RI RQH SRUWLRQ

RI WKH (PEDVV\¶V WZRSURQJHG UDWLRQDOH IRU WHUPLQDWLQJ KHU %XW SXWWLQJ DVLGH WKLV DWWDFN RQ WKH

TXDOLW\ RI WKH VXSHUYLVRUV¶ LQYHVWLJDWLRQ WKH UHFRUG UHPDLQV GHYRLG RI DQ\ HYLGHQFH RI

GLVFULPLQDWRU\ DQLPXV

       3ODLQWLII KDV SRLQWHG WR QR H[SOLFLW VWDWHPHQWV QR VO\ KLQWV DQG QR DPELJXRXV UHPDUNV RU

FLUFXPVWDQFHV WKDW FRXOG EH LQWHUSUHWHG DV D UHIHUHQFH RU D UHDFWLRQ WR KHU DJH 7KHUH LV QR HYLGHQFH

RI WKLV VRUW DW DOO 7KH XQGLVSXWHG IDFWV DUH WKDW WKH (PEDVV\ WRRN QR VWHSV WR GLVFLSOLQH RU WR ILUH

SODLQWLII XQWLO 6HSWHPEHU   DQG HYHQ WKDW GD\ QRWKLQJ KDSSHQHG XQWLO DIWHU WKH PHHWLQJ

FRQFHUQLQJ SODLQWLII¶V VDODU\ ± ZKLFK WKH VXSHUYLVRUV WKRXJKW KDG HQGHG DPLFDEO\ ± ZDV RYHU ,W

ZDV SODLQWLII ZKR ZRXOG QRW OHW WKH PDWWHU JR DQG LW ZDV KHU FRPPXQLFDWLRQ UHIXVLQJ WR FRQWLQXH

WR XWLOL]H WKH FRPSXWHUL]HG IRUPV ± UHJDUGOHVV RI ZKHWKHU RU QRW VKH VXEVHTXHQWO\ GHOHWHG

WKHP ± WKDW VHW RII WKH FKDLQ RI HYHQWV WKDW IROORZHG 3ODLQWLII KDV DVVHUWHG WKDW WKH FRQFHUQV KHU

VXSHUYLVRUV KDYH H[SUHVVHG ZHUH SUHWH[WXDO See 3O¶V 2SS DW  ³'HIHQGDQW¶V VXSSRVHG EHOLHI

DOVR LPPHGLDWHO\ SURYRNHV D VXVSLFLRQ RI SUHWH[W´ 3O¶V 62)   ³:KLOH 0V %DURW EHOLHYHV

WKDW WKH OHWWHU LV UHIHUHQFLQJ KHU 6HSWHPEHU   PHPRUDQGXP 0V %DURW EHOLHYHV WKDW WKH

UHIHUHQFH ZDV D SUHWH[WXDO UHDVRQ IRU SODFLQJ KHU RQ DGPLQLVWUDWLYH OHDYH´          %XW VKH KDV

LQWURGXFHG QR HYLGHQFH WR VKRZ WKDW KHU VXSHUYLVRUV GLG QRW KRQHVWO\ DQG UHDVRQDEO\ EHOLHYH WKDW

VKH KDG D FKLS RQ KHU VKRXOGHU ± WKDW VKH GLG QRW LQWHQG WR OHW WKH VDODU\ LVVXH JR DQG WKDW VKH

KDUERUHG FRQWLQXLQJ UHVHQWPHQW EDVHG RQ KHU RZQ DVVHVVPHQW RI KHU HFRQRPLF YDOXH WR WKH




                                                 
(PEDVV\ 6R RQH RI WKH VWDWHG JURXQGV IRU KHU WHUPLQDWLRQ KDV EHHQ VKRZQ WR KDYH EHHQ ERWK

KRQHVWO\ DQG UHDVRQDEO\ EHOLHYHG

       8QGHU WKH $'($ SODLQWLII PXVW SURYH E\ D SUHSRQGHUDQFH RI WKH HYLGHQFH WKDW VKH ZRXOG

QRW KDYH EHHQ ILUHG ³EXW IRU´ KHU DJH Gross  86 DW  +HUH WKH UHFRUG LQFOXGHV XQGLVSXWHG

HYLGHQFH RI DW OHDVW RQH UHDVRQDEOH EDVLV IRU WKH HPSOR\HU¶V DFWLRQ DQG DEVROXWHO\ QR HYLGHQFH WKDW

DJH SOD\HG D UROH EH\RQG WKH FLUFXPVWDQFH WKDW WKH SHUVRQ ZKR ZDV XOWLPDWHO\ KLUHG DIWHU SODLQWLII

ZDV JRQH ZDV \RXQJHU WKDQ VKH ZDV %HFDXVH SODLQWLII KDV QRW LQWURGXFHG VXIILFLHQW HYLGHQFH WR

FDUU\ KHU EXUGHQ WR HVWDEOLVK GLVFULPLQDWRU\ LQWHQW DW WKH HQG RI WKH GD\ WKH &RXUW ZLOO JUDQW

VXPPDU\ MXGJPHQW LQ IDYRU RI GHIHQGDQW RQ WKH $'($ FODLP

,,,   7KH &RXUW ZLOO JUDQW GHIHQGDQW¶V PRWLRQ RQ SODLQWLII¶V 7LWOH 9,, UHWDOLDWLRQ FODLP

       7LWOH 9,, SURWHFWV HPSOR\HHV IURP GLVFULPLQDWLRQ ³ZLWK UHVSHFW WR    FRPSHQVDWLRQ´ EDVHG

RQ SURWHFWHG FKDUDFWHULVWLFV VXFK DV DQ LQGLYLGXDO¶V VH[  86&  HD )XUWKHU LW

PDNHV LW XQODZIXO IRU DQ HPSOR\HU WR GLVFULPLQDWH DJDLQVW DQ HPSOR\HH LQ UHWDOLDWLRQ IRU RSSRVLQJ

RU UHSRUWLQJ ³DQ\ SUDFWLFH PDGH DQ XQODZIXO HPSOR\PHQW SUDFWLFH´ E\ 7LWOH 9,,                    




     3ODLQWLII GHQLHV WKDW VKH ZDV VHHNLQJ WR IRUFH GHIHQGDQW WR SD\ KHU PRUH DQG VWDWHV WKDW KHU
JRDO ZDV VLPSO\ WR OHW WKH VXSHUYLVRUV NQRZ WKDW VKH KDG EHHQ XVHIXO WR WKHP %DURW 'HSW DW
± WHVWLI\LQJ WKDW LW ZDV ³QRW >KHU@ LQWHQWLRQ´ WR IRUFH WKHP WR EX\ IRUPV RU JLYH KHU PRUH
PRQH\ KHU LQWHQWLRQ ZDV ³IRU WKHP WR MXVW NQRZ WKDW >VKH@ KD>G@ EHHQ XVHIXO DOVR WR WKHP´ %XW
D GLVSXWH DERXW KHU PRWLYDWLRQ GRHV QRW FUHDWH D GLVSXWH DERXW ZKHWKHU WKH VXSHUYLVRUV KRQHVWO\
DQG UHDVRQDEO\ KDUERUHG FRQFHUQV

     3ODLQWLII¶V FRPSODLQW DOOHJHV XQODZIXO UHWDOLDWLRQ LQ YLRODWLRQ RI 7LWOH 9,, G $P
&RPSO  ± 6KH FODLPV WKDW VKH HQJDJHG LQ SURWHFWHG DFWLYLW\ ³ZKHQ VKH FRPSODLQHG RI
XQHTXDO SD\ DQG    RI GLVFULPLQDWLRQ´ Id.   ,Q KHU EULHI SODLQWLII VHHPV WR DUJXH WKDW VKH
ZDV GLVFULPLQDWHG DJDLQVW EHFDXVH VKH ZDV SDLG OHVV WKDQ IRXU FRZRUNHUV ³DOO RI ZKRP ZHUH
\RXQJHU WKDQ >KHU@    >RU@ ZHUH PHQ´ 3O¶V 2SS DW  %HFDXVH 7LWOH 9,, GRHV QRW FRYHU
GLVFULPLQDWLRQ RQ WKH EDVLV RI DJH SODLQWLII FDQQRW EULQJ D 7LWOH 9,, UHWDOLDWLRQ FODLP EDVHG RQ WKH
DOOHJHG IDFW WKDW VKH ZDV EHLQJ SDLG OHVV WKDQ KHU \RXQJHU FRZRUNHUV 7KHUHIRUH WKH &RXUW ZLOO
RQO\ DQDO\]H SODLQWLII¶V 7LWOH 9,, FODLP LQ UHODWLRQ WR KHU FODLP WKDW VKH ZDV GLVFULPLQDWHG DJDLQVW
EDVHG RQ KHU JHQGHU
                                                 
86&  HD 7R SURYH D 7LWOH 9,, UHWDOLDWLRQ FODLP D SODLQWLII PXVW GHPRQVWUDWH WKDW ³WKH

GHVLUH WR UHWDOLDWH ZDV WKH EXWIRU FDXVH RI WKH FKDOOHQJHG HPSOR\PHQW DFWLRQ´ Univ. of Tx. Sw.

Med. Ctr. v. Nassar  86   

       7R HVWDEOLVK D SULPD IDFLH FDVH RI UHWDOLDWLRQ XQGHU 7LWOH 9,, D SODLQWLII PXVW VKRZ WKDW VKH

HQJDJHG LQ DFWLYLW\ SURWHFWHG E\ 7LWOH 9,, WKDW VKH ZDV VXEMHFWHG WR DQ DGYHUVH DFWLRQ E\ KHU

HPSOR\HU DQG WKDW WKHUH LV D FDXVDO OLQN EHWZHHQ WKH SURWHFWHG DFWLYLW\ DQG WKH DGYHUVH HPSOR\PHQW

DFWLRQ Jones v. Bernanke  )G   '& &LU  ³(YDOXDWLRQ RI 7LWOH 9,, UHWDOLDWLRQ

FODLPV IROORZV WKH VDPH EXUGHQVKLIWLQJ WHPSODWH DV GLVFULPLQDWLRQ FODLPV´ Holcomb v. Powell

 )G   '& &LU  see also Jones  )G DW ± 6LQFH WKH &RXUW KDV

DOUHDG\ HVWDEOLVKHG WKDW GHIHQGDQW KDV SXW IRUZDUG D OHJLWLPDWH QRQUHWDOLDWRU\ UHDVRQ IRU

WHUPLQDWLQJ SODLQWLII WKH TXHVWLRQ WKH &RXUW PXVW DQVZHU LV ZKHWKHU SODLQWLII¶V HYLGHQFH FUHDWHV D

PDWHULDO GLVSXWH RQ WKH XOWLPDWH LVVXH RI UHWDOLDWLRQ See Jones  )G DW ± $W WKLV VWDJH

³WKH FRXUW UHYLHZV HDFK RI WKH WKUHH UHOHYDQW FDWHJRULHV RI HYLGHQFH ± SULPD IDFLH SUHWH[W DQG DQ\

RWKHU ± WR GHWHUPLQH ZKHWKHU WKH\ µHLWKHU VHSDUDWHO\ RU LQ FRPELQDWLRQ¶ SURYLGH VXIILFLHQW HYLGHQFH

IRU D UHDVRQDEOH MXU\ WR LQIHU UHWDOLDWLRQ´ Id. DW  TXRWLQJ Waterhouse v. Dist. of Columbia

 )G   '& &LU 

       7KH &RXUW FRQFOXGHV WKDW QR UHDVRQDEOH MXU\ FRXOG LQIHU UHWDOLDWLRQ RQ WKH VHW RI IDFWV

SODLQWLII KDV SUHVHQWHG LQ WKLV FDVH EHFDXVH WKHUH LV QR HYLGHQFH WKDW VKH HQJDJHG LQ SURWHFWHG

DFWLYLW\ $OWKRXJK 7LWOH 9,, SURWHFWV LQIRUPDO FRPSODLQWV see Peters v. Dist. of Columbia  )

6XSS G   ''&  ³>Q@RW HYHU\ FRPSODLQW JDUQHUV LWV DXWKRU SURWHFWLRQ XQGHU 7LWOH

9,,´ Broderick v. Donaldson  )G   '& &LU  $QG ³>Z@KLOH QR µPDJLF

ZRUGV¶ DUH UHTXLUHG WKH FRPSODLQW PXVW LQ VRPH ZD\ DOOHJH XQODZIXO GLVFULPLQDWLRQ QRW MXVW




                                                 
IUXVWUDWHG DPELWLRQ´ Id. QRWLQJ WKDW WKH PHPRUDQGXP LWVHOI PD\ QRW EH SURWHFWHG DFWLYLW\ EHFDXVH

LW GLG QRW DOOHJH ³WKDW VKH ZDV FXUUHQWO\ EHLQJ GLVFULPLQDWHG DJDLQVW´

       3ODLQWLII PDLQWDLQV WKDW WKH PHPRUDQGXP VKH ZURWH RQ 6HSWHPEHU   UHTXHVWLQJ D

VDODU\ LQFUHDVH FRPPHQVXUDWH ZLWK KHU VHFUHWDULDO GXWLHV DQG WKH PHHWLQJ VKH KDG DERXW KHU UHTXHVW

WKH QH[W GD\ ZLWK 0EHZH DQG 0EXOD FRQVWLWXWHG SURWHFWHG DFWLYLWLHV See 3O¶V 2SS DW  %XW

WKH PHPRUDQGXP DQG RUDO FRQYHUVDWLRQ IDOO ZHOO VKRUW RI WKH Broderick VWDQGDUG EHFDXVH WKHUH LV

QR HYLGHQFH WKDW LQ HLWKHU FRPSODLQW SODLQWLII DOOHJHG GLVFULPLQDWLRQ RQ WKH EDVLV RI JHQGHU

       ,Q KHU PHPRUDQGXP WR KHU VXSHUYLVRUV SODLQWLII VWDWHG WKDW WKH (PEDVV\ KDG WKH ³DXWKRULW\

WR JLYH VDODU\ LQFUHDVH WR GLSORPDWLF DQG ORFDOO\ HQJDJHG VWDII ZKHQ RQH KDV DQ H[WUD ZRUN ORDG´

DQG VKH SRLQWHG RXW WKDW WKLV ZDV ³SUHYLRXVO\ GRQH´ IRU RWKHU HPSOR\HHV 6HSW  %DURW 0HPR

6KH KRSHG WR UHFHLYH D VDODU\ LQFUHDVH ³LQ )$,51(66    EHFDXVH WKH (PEDVV\ KDG EHFRPH ODUJHU

DQG >VKH ZDV@ QRW RQO\ SHUIRUPLQJ 6HFUHWDULDO -RE EXW KD>G@ DOUHDG\ EHHQ FDWHULQJ WR D PXFK ODUJHU

YROXPH RI $FFRXQWLQJ -RE´ Id. 1RZKHUH LQ WKH PHPRUDQGXP GRHV SODLQWLII PHQWLRQ WKDW VKH LV

EHLQJ GLVFULPLQDWHG DJDLQVW DW DOO 6KH FRPSODLQHG WKDW IRXU RWKHU HPSOR\HHV ZHUH PRUH KLJKO\

FRPSHQVDWHG WKDQ VKH ZDV EXW RQO\ WZR RXW RI WKH IRXU VKH PHQWLRQHG ZHUH PDOH VR WKH




      ,Q KHU VHFRQG DPHQGHG FRPSODLQW SODLQWLII DOOHJHV WKDW D 1RYHPEHU  OHWWHU VKH VHQW WR
WKH 0LQLVWU\ RI )RUHLJQ $IIDLUV FRQVWLWXWHV ³SURWHFWHG DFWLYLW\´ IRU SXUSRVHV RI KHU 7LWOH 9,, FODLP
See G $P &RPSO   see ([  WR 'HI¶V 0RW >'NW  @ ³1RY  /HWWHU´ 'HIHQGDQW
DUJXHV WKDW WKLV OHWWHU FDQQRW IRUP WKH EDVLV RI SODLQWLII¶V 7LWOH 9,, UHWDOLDWLRQ FODLP DOWKRXJK LW
GRHV QRW H[SUHVVO\ DUJXH WKDW LW ZDV QRW SURWHFWHG DFWLYLW\ See 'HI¶V 0HP DW ± +RZHYHU
WKH ³GLVFULPLQDWLRQ´ FRPSODLQHG RI LQ WKH OHWWHU GRHV QRW UHIHU WR DQ\ SURWHFWHG FKDUDFWHULVWLF XQGHU
7LWOH 9,, EXW UDWKHU IRFXVHV RQ SODLQWLII¶V EHOLHI WKDW VKH ZDV EHLQJ WUHDWHG XQIDLUO\ LQ FRPSDULVRQ
WR RWKHU HPSOR\HHV ZKR KDYH EHHQ VXEMHFW WR GLVFLSOLQH See 1RY  /HWWHU ³7KHUH VHHPV WR KDYH
GRXEOH VWDQGDUG DQG GLVFULPLQDWLRQ LQ WKH (PEDVV\ EHFDXVH LQ VRPH FDVHV EHIRUH D SXQLVKPHQW LV
LPSRVHG WR D SDUWLFXODU VWDII KHVKH ZDV JLYHQ D ZDUQLQJ EXW LQ P\ FDVH WKHUH ZDV QRQH´ $QG
HYHQ LI WKH OHWWHU FRXOG TXDOLI\ DV ³SURWHFWHG DFWLYLW\´ QR UHDVRQDEOH MXURU FRXOG LQIHU UHWDOLDWLRQ
EDVHG RQ WKH OHWWHU 7KHUH LV QR HYLGHQFH WKDW WKH (PEDVV\ ZDV HYHQ DZDUH RI WKLV OHWWHU VLQFH LW
ZDV VHQW GLUHFWO\ WR WKH 0LQLVWU\ DQG LW LV XQGLVSXWHG WKDW LW ZDV ZULWWHQ ILYH GD\V after GHIHQGDQW
ZURWH SODLQWLII¶V WHUPLQDWLRQ OHWWHU
                                                 
PHPRUDQGXP GLG QRW LQFOXGH DQ LPSOLHG VXJJHVWLRQ RU JLYH ULVH WR DQ LQIHUHQFH WKDW VKH ZDV

FRPSODLQLQJ DERXW JHQGHU GLVFULPLQDWLRQ

       7XUQLQJ WR WKH LQSHUVRQ PHHWLQJ SODLQWLII WHVWLILHG LQ KHU GHSRVLWLRQ WKDW VKH ZURWH WKH

6HSWHPEHU  PHPRUDQGXP DQG WKHQ PHW ZLWK 0EHZH DQG 0EXOD EHFDXVH VKH WKRXJKW WKDW VKH

ZDV EHLQJ GLVFULPLQDWHG DJDLQVW EHFDXVH VKH ZDV EHLQJ WUHDWHG GLIIHUHQWO\ IURP KHU \RXQJHU DQG

PDOH FRZRUNHUV %DURW 'HS ± ³%HFDXVH , ZDV WKLQNLQJ WKDW , ZDV GLVFULPLQDWHG

2WKHU HPSOR\HHV WKH\ ZHUH SHUIRUPLQJ H[WUD GXWLHV DQG ZHUH JLYHQ H[WUD PRQH\ $QG LQ P\ FDVH

, KDG EHHQ GRLQJ VR PDQ\ WKLQJV DQG WKH\ KDG HYHQ VDYHG VRPH PRQH\ DQG WKH\ ZRXOG QRW HYHQ

JLYH PH DQ H[WUD FHQW´ id. DW ± ³4«> EXW \RX ZHUH QRW FRUUHFW"

$ ´ id. DW ± ³4 :HUH \RX LQ VHQGLQJ WKLV OHWWHU ZHUH \RX GHVFULELQJ KRZ RWKHU

HPSOR\HHV ZHUH EHLQJ WUHDWHG GLIIHUHQWO\ WKDQ \RX" $ ´ %XW ZKDWHYHU VKH ZDV WKLQNLQJ

WKHUH LV QR HYLGHQFH LQ WKH UHFRUG WKDW VKH GLVFXVVHG WKHVH RWKHU HPSOR\HHV RU DQ\ DOOHJHG JHQGHU

GLVFULPLQDWLRQ DW WKH PHHWLQJ ,W LV XQGLVSXWHG WKDW WKH PHHWLQJ ZDV DERXW SODLQWLII¶V VDODU\ UHTXHVW

DQG WKDW LW UHVXOWHG LQ SODLQWLII¶V DJUHHPHQW WR UHWXUQ WR KHU ³SRVLWLRQ RI EHLQJ >D@ VHFUHWDU\´ LQ OLHX

RI D UDLVH IRU ZKDW VKH PDLQWDLQHG ZDV DGGLWLRQDO ZRUN See 'HI¶V 62)   3O¶V 62)  

%DURW 'HS DW ± 3ODLQWLII¶V JHQHUDOL]HG FRPSODLQW WKDW ³>R@WKHU HPSOR\HHV    ZHUH

SHUIRUPLQJ H[WUD GXWLHV DQG ZHUH JLYHQ H[WUD PRQH\´ %DURW 'HS ± GRHV QRW TXDOLI\ DV

SURWHFWHG DFWLYLW\ XQGHU 7LWOH 9,,

       6LQFH SODLQWLII KDV IDLOHG WR HVWDEOLVK DQ HVVHQWLDO HOHPHQW RI D UHWDOLDWLRQ FODLP QR

UHDVRQDEOH MXURU FRXOG ILQG WKDW UHWDOLDWLRQ ZDV WKH ³EXW IRU´ FDXVH RI WKH DGYHUVH HPSOR\PHQW

DFWLRQV )XUWKHUPRUH DV VHW IRUWK LQ FRQQHFWLRQ ZLWK WKH $'($ FODLP SODLQWLII KDV IDLOHG WR




                                                  
XQGHUPLQH GHIHQGDQW¶V VWDWHG FRQFHUQV DERXW KHU DWWLWXGH DQG FRPPLWPHQW WR KHU MRE 7KHUHIRUH

GHIHQGDQW¶V PRWLRQ IRU VXPPDU\ MXGJPHQW RQ WKLV FRXQW ZLOO EH JUDQWHG

                                          &21&/86,21

          %HFDXVH SODLQWLII KDV QRW SURYLGHG VXIILFLHQW HYLGHQFH IURP ZKLFK D UHDVRQDEOH MXU\ FRXOG

FRQFOXGH WKDW VKH ZDV WHUPLQDWHG EHFDXVH RI KHU DJH RU LQ UHWDOLDWLRQ IRU FRPSODLQLQJ DERXW JHQGHU

GLVFULPLQDWLRQ WKH &RXUW ZLOO JUDQW GHIHQGDQW¶V PRWLRQ IRU VXPPDU\ MXGJPHQW RQ WKH UHPDLQLQJ

FRXQWV

          $ VHSDUDWH RUGHU ZLOO LVVXH




                                               $0< %(50$1 -$&.621
                                               8QLWHG 6WDWHV 'LVWULFW -XGJH

'$7( 0DUFK